FORM 6-K U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A-16 OR 15D-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 datedMay 1, 2013 Commission File Number 1-15148 BRF–BRASIL FOODS S.A. (Exact Name as Specified in its Charter) N/A (Translation of Registrant’s Name) 760 Av. Escola Politecnica Jaguare 05350-000 Sao Paulo, Brazil (Address of principal executive offices) (Zip code) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): [ ] Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): [ ] Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): Not applicable. (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2013 – BRF S.A. Index Identification Capital Stock Breakdown 1 Earnings Distribution 2 Individual Financial Statements Balance Sheet Assets 3 Balance Sheet Liabilities 4 Statement of Income 6 Statement of Comprehensive Income 7 Statement of Cash Flows 8 Statement of Changes in Shareholders' Equity Statement of Changes in Shareholders' Equity - from 01/01/2013 to 03/31/2013 9 Statement of Changes in Shareholders' Equity - from 01/01/2012 to 03/31/2012 10 Statement of Added Value 11 Consolidated Financial Statements Balance Sheet Assets 12 Balance Sheet Liabilities 13 Statement of Income 15 Statement of Comprehensive Income 16 Statement of Cash Flows 17 Statement of Changes in Shareholders' Equity Statement of Changes in Shareholders' Equity - from 01/01/2013 to 03/31/2013 18 Statement of Changes in Shareholders' Equity - from 01/01/2012 to 03/31/2012 19 Statement of Added Value 20 Explanatory Notes 47 Breakdown of the Capital by Owner 122 Declarations and Opinion Independent Auditors' Report on Review of Quarterly Financial Information 123 Opinion of the Fiscal Council 125 Statement of Executive Board on the Quarterly Financial Information and Independent Auditor's Report on Review of Quarterly Financial Information 126 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2013 – BRF S.A. Identification / Capital Stock Breakdown Number of shares Current Quarter (Units) Paid-in Capital Common 872,473,246 Preferred - Total 872,473,246 Treasury Shares Common 2,190,521 Preferred - Total 2,190,521 1 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2013 – BRF S.A. Identification / Earnings Distribution Event Approval Corporate action Begin payments Type os shares Earning per share Executive Board Meeting December 20, 2012 Interest on shareholders’ equity February 15, 2013 Ordinary 0.20085 Shareholders Ordinary and Extraordinary Meeting April 9, 2013 Dividend April 30, 2013 Ordinary 0.05205 2 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2013 – BRF S.A. Individual FS / Balance Sheet Assets (in thousands of Brazilian Reais) Account Current Year Previous Year Code Account Description 1 Total Assets 30,523,297 30,580,753 1.01 Current Assets 9,091,259 9,352,151 1.01.01 Cash and Cash Equivalents 406,329 907,919 1.01.02 Marketable Securities 205,076 269,033 1.01.02.01 Financial Investments Evaluated at Fair Value 205,076 269,033 1.01.02.01.01 Held for Trading 204,279 268,375 1.01.02.01.02 Available for Sale 797 658 1.01.03 Trade Accounts Receivable 3,221,376 3,029,069 1.01.03.01 Trade Accounts Receivable 3,196,164 2,997,671 1.01.03.02 Other Receivables 25,212 31,398 1.01.04 Inventories 2,639,202 2,490,329 1.01.05 Biological Assets 1,306,539 1,358,115 1.01.06 Recoverable Taxes 832,262 892,104 1.01.06.01 Current Recoverable Taxes 832,262 892,104 1.01.08 Other Current Assets 480,475 405,582 1.01.08.03 Other 480,475 405,582 1.01.08.03.02 Derivatives 82,335 32,804 1.01.08.03.04 Accounts Receivable from Disposal of Equity Interest 42,107 41,172 1.01.08.03.05 Other 356,033 331,606 1.02 Non-current Assets 21,432,038 21,228,602 1.02.01 Non-current Assets 3,684,730 3,709,659 1.02.01.02 Marketable Securities Valued at Amortized Cost 52,607 51,752 1.02.01.02.01 Held to Maturity 52,607 51,752 1.02.01.03 Trade Accounts Receivable 79,207 89,161 1.02.01.03.01 Trade Accounts Receivable 10,978 11,128 1.02.01.03.02 Other Receivables 68,229 78,033 1.02.01.05 Biological Assets 439,973 428,190 1.02.01.06 Deferred Taxes 766,470 825,998 1.02.01.06.01 Income Tax and Social Contribution 766,470 825,998 1.02.01.08 Receivables from Related Parties 15,551 13,793 1.02.01.08.04 Receivables from Other Related Parties 15,551 13,793 1.02.01.09 Other Non-current Assets 2,330,922 2,300,765 1.02.01.09.03 Judicial Deposits 388,611 363,875 1.02.01.09.04 Recoverable Taxes 1,133,439 1,134,588 1.02.01.09.06 Accounts Receivable from Disposal of Equity Interest 273,994 284,880 1.02.01.09.07 Restricted Cash 87,422 83,877 1.02.01.09.08 Other 447,456 433,545 1.02.02 Investments 3,171,693 3,171,703 1.02.02.01 Investments 3,171,693 3,171,703 1.02.02.01.01 Equity in Affiliates 53,302 22,287 1.02.02.01.02 Interest on Wholly-owned Subsidiaries 3,117,418 3,148,436 1.02.02.01.04 Other 973 980 1.02.03 Property, Plant and Equipment, Net 10,486,366 10,250,576 1.02.03.01 Property, Plant and Equipment in Operation 9,435,038 9,266,128 1.02.03.02 Property, Plant and Equipment Leased 270,274 145,805 1.02.03.03 Property, Plant and Equipment in Progress 781,054 838,643 1.02.04 Intangible 4,089,249 4,096,664 1.02.04.01 Intangible 4,089,249 4,096,664 1.02.04.01.02 Software 119,970 125,024 1.02.04.01.03 Trademarks 1,173,000 1,173,000 1.02.04.01.04 Other 11,783 13,039 1.02.04.01.05 Goodwill 2,767,985 2,767,985 1.02.04.01.06 Software Leased 16,511 17,616 3 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2013 – BRF S.A. Individual FS / Balance Sheet Liabilities (in thousands of Brazilian Reais) Current Year Previous Year Account Code Account Description 2 Total Liabilities 30,523,297 30,580,753 2.01 Current Liabilities 8,697,852 8,575,314 2.01.01 Social and Labor Obligations 97,097 115,913 2.01.01.01 Social Obligations 18,696 12,012 2.01.01.02 Labor Obligations 78,401 103,901 2.01.02 Trade Accounts Payable 2,907,177 3,135,464 2.01.02.01 Domestic Suppliers 2,682,725 2,901,597 2.01.02.02 Foreign Suppliers 224,452 233,867 2.01.03 Tax Obligations 143,877 186,614 2.01.03.01 Federal Tax Obligations 40,149 66,418 2.01.03.01.01 Income and Social Contribution Payable 3,626 - 2.01.03.01.02 Other Federal 36,523 66,418 2.01.03.02 State Tax Obligations 101,595 117,603 2.01.03.03 Municipal Tax Obligations 2,133 2,593 2.01.04 Short Term Debts 2,253,941 2,111,007 2.01.04.01 Short Term Debts 2,253,941 2,111,007 2.01.04.01.01 Local Currency 2,026,776 1,679,612 2.01.04.01.02 Foreign Currency 227,165 431,395 2.01.05 Other Obligations 2,889,149 2,574,940 2.01.05.01 Liabilities with Related Parties 2,548,174 1,946,739 2.01.05.01.04 Other Liabilities with Related Parties 2,548,174 1,946,739 2.01.05.02 Other 340,975 628,201 2.01.05.02.01 Dividends and Interest on Shareholders' Equity Payable 1,811 159,915 2.01.05.02.04 Derivatives 122,859 198,524 2.01.05.02.05 Management and Employees Profit Sharing 37,358 76,935 2.01.05.02.07 Other Obligations 178,947 192,827 2.01.06 Provisions 406,611 451,376 2.01.06.01 Tax, Social Security, Labor and Civil Risk Provisions 80,528 163,798 2.01.06.01.01 Tax Risk Provisions 10,480 23,999 2.01.06.01.02 Social Security and Labor Risk Provisions 63,455 112,070 2.01.06.01.04 Civil Risk Provisions 6,593 27,729 2.01.06.02 Other Provisons 326,083 287,578 2.01.06.02.04 Vacations & Christmas Bonuses Provisions 308,183 270,164 2.01.06.02.05 Employee Benefits Provisions 17,900 17,414 2.02 Non-current Liabilities 6,841,987 7,466,911 2.02.01 Long-term Debt 4,162,502 4,593,942 2.02.01.01 Long-term Debt 4,162,502 4,593,942 2.02.01.01.01 Local Currency 1,821,248 2,210,308 2.02.01.01.02 Foreign Currency 2,341,254 2,383,634 2.02.02 Other Obligations 1,547,537 1,847,310 2.02.02.01 Liabilities with Related Parties 908,334 1,325,929 2.02.02.01.04 Other Liabilities with Related Parties 908,334 1,325,929 2.02.02.02 Other 639,203 521,381 2.02.02.02.06 Other Obligations 639,203 521,381 2.02.04 Provisions 1,131,948 1,025,659 2.02.04.01 Tax, Social Security, Labor and Civil Risk Provisions 837,449 739,227 2.02.04.01.01 Tax Risk Provisions 169,023 151,889 2.02.04.01.02 Social Security and Labor Risk Provisions 67,380 6,653 2.02.04.01.04 Civil Risk Provision 44,001 22,625 2.02.04.01.05 Contingent Liability 557,045 558,060 2.02.04.02 Other Provisons 294,499 286,432 4 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2013 – BRF S.A. Individual FS / Balance Sheet Liabilities (in thousands of Brazilian Reais) Current Year Previous Year Account Code Account Description 2.02.04.02.04 Employee Benefits Provisions 294,499 286,432 2.03 Shareholders' Equity 14,983,458 14,538,528 2.03.01 Paid-in Capital 12,460,471 12,460,471 2.03.02 Capital Reserves 28,909 17,990 2.03.02.01 Goodwill on the Shares Issuance 62,767 62,767 2.03.02.04 Granted Options 49,684 45,464 2.03.02.05 Treasury Shares (47,390) (51,907) 2.03.02.07 Gain on Disposal of Shares 9,922 7,740 2.03.02.08 Goodwill on Acquisition of Non-Controlling Entities (46,074) (46,074) 2.03.04 Profit Reserves 2,289,087 2,261,079 2.03.04.01 Legal Reserves 220,246 220,246 2.03.04.02 Statutory Reserves 1,916,860 1,916,860 2.03.04.07 Tax Incentives Reserve 151,981 123,973 2.03.05 Accumulated Earnings 330,526 - 2.03.08 Other Comprehensive Income (125,535) (201,012) 2.03.08.01 Derivative Financial Intruments (74,374) (175,892) 2.03.08.02 Financial Instruments (Available for Sale) 17,305 18,224 2.03.08.03 Cumulative Translation Adjustments of Foreign Currency (10,047) 9,006 2.03.08.04 Actuarial Losses (58,419) (52,350) 5 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2013 – BRF S.A. Individual FS / Statement of Income (in thousands of Brazilian Reais) Accumulated Accumulated Current Year Previous Year Account 01.01.13 to 01.01.12 to Code Account Description 3.01 Net Sales 6,769,689 3,278,293 3.02 Cost of Goods Sold (5,259,326) (2,732,226) 3.03 Gross Profit 1,510,363 546,067 3.04 Operating (Expenses) Income (1,028,150) (413,789) 3.04.01 Selling (824,200) (385,807) 3.04.02 General and Administrative (65,883) (45,868) 3.04.04 Other Operating Income 25,825 62,446 3.04.05 Other Operating Expenses (89,279) (59,339) 3.04.06 Equity Pick-Up (74,613) 14,779 3.05 Income before Financial and Tax Results 482,213 132,278 3.06 Financial Results (46,533) 10,241 3.06.01 Financial Income 109,407 88,267 3.06.02 Financial Expenses (155,940) (78,026) 3.07 Income before Taxes 435,680 142,519 3.08 Income and Social Contribution (77,146) 10,680 3.08.01 Current (64,573) - 3.08.02 Deferred (12,573) 10,680 3.09 Net Income from Continued Operations 358,534 153,199 3.11 Net Income 358,534 153,199 3.99 Earnings per Share - (Brazilian Reais/Share) 3.99.01 Earnings per Share - Basic 870,113,882 869,453,964 3.99.01.01 ON 0.41205 0.17620 3.99.02 Earning per Share - Diluted 870,766,134 869,703,382 3.99.02.01 ON 0.41175 0.17615 6 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2013 – BRF S.A. Individual FS / Statement of Comprehensive Income (in thousands of Brazilian Reais) Accumulated Accumulated Current Year Previous Year Account 01.01.13 to 01.01.12 to Code Account Description 4.01 Net Income 358,534 153,199 4.02 Other Comprehensive Income 75,477 95,503 4.02.01 (Loss) in Foreign Currency Translation Adjustments (19,053) (33) 4.02.02 Unrealized Gain (Loss) in Available for Sale Marketable Securities, Net of Income Taxes (919) 4,013 4.02.03 Unrealized Gain (Loss) in Cash Flow Hedge, Net of Income Taxes 101,518 99,748 4.02.04 Actuarial (Losses), Net of Income Taxes (6,069) (8,225) 4.03 Comprehensive Income 434,011 248,702 7 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2013 – BRF S.A. Individual FS / Statement of Cash Flows (in thousands of Brazilian Reais) Accumulated Accumulated Current Year Previous Year Account 01.01.13 to 01.01.12 to Code Account Description 6.01 Net Cash Provided by Operating Activities 554,098 550,740 6.01.01 Cash from Operations 800,719 215,068 6.01.01.01 Net Income for the period 358,534 153,199 6.01.01.03 Depreciation and Amortization 257,703 116,677 6.01.01.04 Gain on Disposals of Property, Plant and Equipments 9,954 6,469 6.01.01.05 Deferred Income Tax 12,573 (10,680) 6.01.01.06 Provision (Reversal) for Tax, Civil and Labor Risks 33,015 (8,919) 6.01.01.07 Other Provisions (10,669) (21,869) 6.01.01.08 Interest and Exchange Rate Variations 64,996 (5,030) 6.01.01.09 Equity Pick-Up 74,613 (14,779) 6.01.02 Changes in Operating Assets and Liabilities (246,621) 335,672 6.01.02.01 Trade Accounts Receivable (189,085) 139,416 6.01.02.02 Inventories (145,057) (115,471) 6.01.02.03 Trade Accounts Payable (115,727) 38,466 6.01.02.04 Payment of Tax, Civil and Labor Risks Provisions (23,834) (29,131) 6.01.02.05 Payroll and Related Charges 247,443 (141,196) 6.01.02.06 Investment in Held for Trading Securities - (653,770) 6.01.02.07 Redemption of Held for Trading Securities 67,845 1,121,900 6.01.02.10 Other Financial Assets and Liabilities 22,096 19,750 6.01.02.11 Interest Paid (70,840) (44,292) 6.01.02.12 Payment of Income Tax and Social Contribution (39,462) - 6.02 Net Cash Provided by Investing Activities (525,592) (274,702) 6.02.03 Restricted Cash Investments (3,545) - 6.02.04 Additions to Property, Plant and Equipment (401,290) (221,838) 6.02.05 Proceeds from Disposals of Property, Plant and Equipment 1,065 4,927 6.02.07 Additions to Intangible (435) (1,003) 6.02.08 Additions to Biological Assets (121,387) (56,788) 6.03 Net Cash Provided by Financing Activities (529,365) (262,093) 6.03.01 Proceeds from Debt Issuance 263,435 394,768 6.03.02 Payment of Debt (532,273) (311,571) 6.03.03 Dividends and Interest on Shareholders' Equity Paid (174,750) (339,790) 6.03.05 Advance for Future Capital Increase (80,294) (5,500) 6.03.06 Treasury Shares Disposal 4,517 - 6.03.08 Capital increase (10,000) - 6.04 Exchange Rate Variation on Cash and Cash Equivalents (731) (697) 6.05 (Decrease) Increase in Cash and Cash Equivalents (501,590) 13,248 6.05.01 At the Beginning of the Period 907,919 68,755 6.05.02 At the End of the Period 406,329 82,003 8 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2013 – BRF S.A. Individual FS / Statement of Changes in Shareholders' Equity for the Period from 01/01/2013 to 03/31/2013 (in thousands of Brazilian Reais) Account Code Account Description Capital Stock Capital Reserves, Granted Options and Treasury Shares Profit Reserves Retained Earnings (Losses) Other Comprehensive Income Shareholders' Equity 5.01 Balance at January 1, 2013 12,460,471 17,990 2,261,079 - (201,012) 14,538,528 5.03 Opening Balance Adjusted 12,460,471 17,990 2,261,079 - (201,012) 14,538,528 5.04 Share-based Payments - 10,919 (45,300) - - (34,381) 5.04.03 Options Granted - 4,220 - - - 4,220 5.04.05 Treasury Shares Sold - 4,517 - - - 4,517 5.04.06 Dividends - - (45,300) - - (45,300) 5.04.08 Gain on Disposal of Shares - 2,182 - - - 2,182 5.05 Total Comprehensive Income - - - 358,534 75,477 434,011 5.05.01 Net Income for the Period - - - 358,534 - 358,534 5.05.02 Other Comprehensive Income - 75,477 75,477 5.05.02.01 Financial Instruments Adjustments - 151,597 151,597 5.05.02.02 Tax on Financial Instruments Adjustments - (50,079) (50,079) 5.05.02.06 Unrealized Loss in Available for Sale Marketable Securities - (919) (919) 5.05.02.07 Actuarial Loss - (6,069) (6,069) 5.05.02.08 Cumulative Translation Adjustments of Foreign Currency - (19,053) (19,053) 5.06 Statements of Changes in Shareholders' Equity - - 73,308 (28,008) - 45,300 5.06.06 Reserve for Expansion - - 45,300 - - 45,300 5.06.08 Tax Incentives Reserve - - 28,008 (28,008) - - 5.07 Balance at March 31, 2013 12,460,471 28,909 2,289,087 330,526 (125,535) 14,983,458 9 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2013 – BRF S.A. Individual FS / Statement of Changes in Shareholders' Equity for the Period from 01/01/2012 to 03/31/2012 (in thousands of Brazilian Reais) Account Code Account Description Capital Stock Capital Reserves, Granted Options and Treasury Shares Profit Reserves Retained Earnings (Losses) Other Comprehensive Income Shareholders' Equity 5.01 Balance at January 1, 2012 12,460,471 10,939 1,760,446 - (161,516) 14,070,340 5.03 Opening Balance Adjusted 12,460,471 10,939 1,760,446 - (161,516) 14,070,340 5.04 Share-based Payments - 3,787 - - - 3,787 5.04.03 Options Granted - 3,597 - - - 3,597 5.04.05 Treasury Shares Sold - 158 - - - 158 5.04.08 Gain on Disposal of Shares - 32 - - - 32 5.05 Total Comprehensive Income - - - 153,199 95,503 248,702 5.05.01 Net Income for the Period - - - 153,199 - 153,199 5.05.02 Other Comprehensive Income - 95,503 95,503 5.05.02.01 Financial Instruments Adjustments - 149,140 149,140 5.05.02.02 Tax on Financial Instruments Adjustments - (49,392) (49,392) 5.05.02.06 Unrealized Gain in Available for Sale Marketable Securities - 4,013 4,013 5.05.02.07 Actuarial Loss - (8,225) (8,225) 5.05.02.08 Cumulative Translation Adjustments of Foreign Currency - (33) (33) 5.06 Statements of Changes in Shareholders' Equity - - 10,343 (10,343) - - 5.06.08 Tax Incentives Reserve - - 10,343 (10,343) - - 5.07 Balance at March 31, 2012 12,460,471 14,726 1,770,789 142,856 (66,013) 14,322,829 10 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2013 – BRF S.A. Individual FS / Statement of Value Added (in thousands of Brazilian Reais) Accumulated Accumulated Current Year Previous Year Account 01.01.13 to 01.01.12 to Code Account Description 7.01 Revenues 7,650,658 3,737,829 7.01.01 Sales of Goods, Products and Services 7,433,316 3,584,072 7.01.02 Other Income (25,328) (25,499) 7.01.03 Revenue Related to Construction of Own Assets 243,282 178,330 7.01.04 Reversal (Provisions) for Doubtful Accounts (612) 926 7.02 Raw Material Acquired from Third Parties (5,082,750) (2,696,880) 7.02.01 Costs of Products and Goods Sold (4,295,868) (2,262,172) 7.02.02 Materials, Energy, Third Parties Services and Other (787,409) (432,144) 7.02.03 Recovery (Loss) of Assets Values 527 (2,564) 7.03 Gross Value Added 2,567,908 1,040,949 7.04 Retentions (257,703) (116,677) 7.04.01 Depreciation, Amortization and Exhaustion (257,703) (116,677) 7.05 Net Value Added 2,310,205 924,272 7.06 Received from Third Parties 35,700 102,779 7.06.01 Equity Pick-Up (74,613) 14,779 7.06.02 Financial Income 109,407 88,267 7.06.03 Other 906 (267) 7.07 Value Added to be Distributed 2,345,905 1,027,051 7.08 Distribution of Value Added 2,345,905 1,027,051 7.08.01 Payroll 922,059 383,218 7.08.01.01 Salaries 707,704 298,691 7.08.01.02 Benefits 165,187 59,789 7.08.01.03 Government Severance Indemnity Fund for Employees Guarantee Fund for Length of Service 49,168 24,738 7.08.02 Taxes, Fees and Contributions 838,225 389,781 7.08.02.01 Federal 418,230 192,803 7.08.02.02 State 376,882 190,728 7.08.02.03 Municipal 43,113 6,250 7.08.03 Capital Remuneration from Third Parties 227,087 100,853 7.08.03.01 Interests 167,877 81,645 7.08.03.02 Rents 59,210 19,208 7.08.04 Interest on Own Capital 358,534 153,199 7.08.04.03 Retained Earnings 358,534 153,199 11 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2013 – BRF S.A. Consolidated FS / Balance Sheet Assets (in thousands of Brazilian Reais) Account Current Year Previous Year Code Account Description 1 Total Assets 30,387,418 30,772,248 1.01 Current Assets 10,969,776 11,589,980 1.01.01 Cash and Cash Equivalents 1,381,318 1,930,693 1.01.02 Marketable Securities 540,131 621,908 1.01.02.01 Financial Investments Evaluated at Fair Value 472,976 553,755 1.01.02.01.01 Held for Trading 215,930 280,693 1.01.02.01.02 Available for Sale 257,046 273,062 1.01.02.02 Marketable Securities Evaluated at Amortized Cost 67,155 68,153 1.01.02.02.01 Held to Maturity 67,155 68,153 1.01.03 Trade Accounts Receivable 3,063,738 3,208,619 1.01.03.01 Trade Accounts Receivable 2,995,681 3,131,198 1.01.03.02 Other Receivables 68,057 77,421 1.01.04 Inventories 3,191,743 3,018,576 1.01.05 Biological Assets 1,318,853 1,370,999 1.01.06 Recoverable Taxes 918,569 964,769 1.01.06.01 Current Recoverable Taxes 918,569 964,769 1.01.08 Other Current Assets 555,424 474,416 1.01.08.03 Other 555,424 474,416 1.01.08.03.02 Derivatives 82,486 33,200 1.01.08.03.04 Accounts Receivable from Disposal of Equity Interest 42,107 41,172 1.01.08.03.05 Other 430,831 400,044 1.02 Non-current Assets 19,417,642 19,182,268 1.02.01 Non-current Assets 3,671,232 3,723,249 1.02.01.02 Marketable Securities Evaluated at Amortized Cost 52,607 74,458 1.02.01.02.01 Held to Maturity 52,607 74,458 1.02.01.03 Trade Accounts Receivable 148,170 163,431 1.02.01.03.01 Trade Accounts Receivable 10,978 11,128 1.02.01.03.02 Other Receivables 137,192 152,303 1.02.01.05 Biological Assets 439,973 428,190 1.02.01.06 Deferred Taxes 669,683 724,942 1.02.01.06.01 Income Tax and Social Contribution 669,683 724,942 1.02.01.09 Other Non-current Assets 2,360,799 2,332,228 1.02.01.09.03 Judicial Deposits 389,497 365,301 1.02.01.09.04 Recoverable Taxes 1,137,961 1,141,797 1.02.01.09.06 Accounts Receivable from Disposal of Equity Interest 273,994 284,880 1.02.01.09.07 Restricted Cash 95,871 93,014 1.02.01.09.08 Other 463,476 447,236 1.02.02 Investments 104,901 36,658 1.02.02.01 Investments 104,901 36,658 1.02.02.01.01 Equity in Affiliates 102,677 34,711 1.02.02.01.04 Other 2,224 1,947 1.02.03 Property, Plant and Equipment, Net 10,886,217 10,670,700 1.02.03.01 Property, Plant and Equipment in Operation 9,781,132 9,647,038 1.02.03.02 Property, Plant and Equipment Leased 270,274 145,805 1.02.03.03 Property, Plant and Equipment in Progress 834,811 877,857 1.02.04 Intangible 4,755,292 4,751,661 1.02.04.01 Intangible 4,755,292 4,751,661 1.02.04.01.02 Software 137,590 136,916 1.02.04.01.03 Trademarks 1,303,923 1,305,937 1.02.04.01.04 Other 200,619 207,929 1.02.04.01.05 Goodwill 3,096,649 3,083,263 1.02.04.01.06 Software Leased 16,511 17,616 12 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2013 – BRF S.A. Consolidated FS / Balance Sheet Liabilities (in thousands of Brazilian Reais) Account Current Year Previous Year Code Account Description 2 Total Liabilities 30,387,418 30,772,248 2.01 Current Liabilities 6,899,071 7,481,632 2.01.01 Social and Labor Obligations 113,348 134,968 2.01.01.01 Social Obligations 26,223 21,494 2.01.01.02 Labor Obligations 87,125 113,474 2.01.02 Trade Accounts Payable 3,147,929 3,381,246 2.01.02.01 Domestic Suppliers 2,686,212 2,901,516 2.01.02.02 Foreign Suppliers 461,717 479,730 2.01.03 Tax Obligations 186,556 227,995 2.01.03.01 Federal Tax Obligations 74,836 98,637 2.01.03.01.01 Income Tax and Social Contribution Payable 19,143 13,547 2.01.03.01.02 Other Federal 55,693 85,090 2.01.03.02 State Tax Obligations 109,587 126,765 2.01.03.03 Municipal Tax Obligations 2,133 2,593 2.01.04 Short Term Debts 2,520,342 2,440,782 2.01.04.01 Short Term Debts 2,520,342 2,440,782 2.01.04.01.01 Local Currency 2,026,776 1,679,612 2.01.04.01.02 Foreign Currency 493,566 761,170 2.01.05 Other Obligations 498,776 814,038 2.01.05.02 Other 498,776 814,038 2.01.05.02.01 Dividends and Interest on Shareholders' Equity Payable 2,266 160,020 2.01.05.02.04 Derivatives 170,973 253,420 2.01.05.02.05 Management and Employees Profit Sharing 37,358 76,935 2.01.05.02.07 Other Obligations 288,179 323,663 2.01.06 Provisions 432,120 482,603 2.01.06.01 Tax, Social Security, Labor and Civil Risk Provisions 88,086 173,916 2.01.06.01.01 Tax Risk Provisions 10,480 24,000 2.01.06.01.02 Social Security and Labor Risk Provisions 70,925 122,070 2.01.06.01.04 Civil Risk Provisions 6,681 27,846 2.01.06.02 Other Provisons 344,034 308,687 2.01.06.02.04 Vacations and Christmas Bonuses Provisions 326,134 291,273 2.01.06.02.05 Employee Benefits Provisions 17,900 17,414 2.02 Non-current Liabilities 8,470,821 8,714,576 2.02.01 Long-term Debt 6,613,198 7,077,539 2.02.01.01 Long-term Debt 6,613,198 7,077,539 2.02.01.01.01 Local Currency 1,821,248 2,210,308 2.02.01.01.02 Foreign Currency 4,791,950 4,867,231 2.02.02 Other Obligations 680,680 561,900 2.02.02.02 Other 680,680 561,900 2.02.02.02.06 Other Obligations 680,680 561,900 2.02.03 Deferred Taxes 25,107 27,792 2.02.03.01 Deferred Income Tax and Social Contribution 25,107 27,792 2.02.04 Provisions 1,151,836 1,047,345 2.02.04.01 Tax, Social Security, Labor and Civil Risk Provisions 857,337 760,913 2.02.04.01.01 Tax Risk Provisions 170,627 155,542 2.02.04.01.02 Social Security and Labor Risk Provisions 74,588 12,373 2.02.04.01.04 Civil Risk Provision 43,931 22,525 2.02.04.01.05 Contingent Liabilities 568,191 570,473 2.02.04.02 Other Provisons 294,499 286,432 13 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2013 – BRF S.A. Consolidated FS / Balance Sheet Liabilities (in thousands of Brazilian Reais) Account Current Year Previous Year Code Account Description 2.02.04.02.04 Employee Benefits Provisions 294,499 286,432 2.03 Shareholders' Equity 15,017,526 14,576,040 2.03.01 Paid-in Capital 12,460,471 12,460,471 2.03.02 Capital Reserves 28,909 17,990 2.03.02.01 Goodwill on the Shares Issuance 62,767 62,767 2.03.02.04 Granted Options 49,684 45,464 2.03.02.05 Treasury Shares (47,390) (51,907) 2.03.02.07 Gain on Disposal of Shares 9,922 7,740 2.03.02.08 Goodwill on Acquisition of Non-Controlling Shareholders (46,074) (46,074) 2.03.04 Profit Reserves 2,289,087 2,261,079 2.03.04.01 Legal Reserves 220,246 220,246 2.03.04.02 Statutory Reserves 1,916,860 1,916,860 2.03.04.07 Tax Incentives Reserve 151,981 123,973 2.03.05 Accumulated Earnings / Loss 330,526 - 2.03.08 Other Comprehensive Income (125,535) (201,012) 2.03.08.01 Derivative Financial Instruments (74,374) (175,892) 2.03.08.02 Financial Instrument (Available for Sale) 17,305 18,224 2.03.08.03 Cumulative Translation Adjustments of Foreign Currency (10,047) 9,006 2.03.08.04 Actuarial Losses (58,419) (52,350) 2.03.09 Non-controlling Shareholders' Equity 34,068 37,512 14 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2013 – BRF S.A. Consolidated FS / Statement of Income (in thousands of Brazilian Reais) Accumulated Accumulated Current Year Previous Year Account 01.01.13 to 01.01.12 to Code Account Description 3.01 Net Sales 7,208,896 6,337,122 3.02 Cost of Goods Sold (5,512,051) (4,993,642) 3.03 Gross Profit 1,696,845 1,343,480 3.04 Operating (Expenses) Income (1,165,786) (1,075,450) 3.04.01 Selling (1,001,874) (953,434) 3.04.02 General and Administrative (102,964) (85,728) 3.04.04 Other Operating Income 31,828 110,541 3.04.05 Other Operating Expenses (100,176) (152,483) 3.04.06 Equity Pick-Up 7,400 5,654 3.05 Income before Financial and Tax Results 531,059 268,030 3.06 Financial Results (101,748) (74,947) 3.06.01 Financial Income 202,549 284,038 3.06.02 Financial Expenses (304,297) (358,985) 3.07 Income Before Taxes 429,311 193,083 3.08 Income and Social Contribution (72,984) (40,228) 3.08.01 Current (63,678) (38,205) 3.08.02 Deferred (9,306) (2,023) 3.09 Net Income from Continued Operations 356,327 152,855 3.11 Net Income 356,327 152,855 3.11.01 Attributable to: BRF Shareholders 358,534 153,199 3.11.02 Attributable to: Non-Controlling Shareholders (2,207) (344) 3.99 Earnings per share - (Brazilian Reais/Share) 3.99.01 Earnings per Share - Basic 3.99.01.01 ON 0.41205 0.17620 3.99.02 Earning per Share - Diluted 3.99.02.01 ON 0.41175 0.17615 15 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2013 – BRF S.A. Consolidated FS / Statement of Comprehensive Income (in thousands of Brazilian Reais) Accumulated Accumulated Current Year Previous Year Account 01.01.13 to 01.01.12 to Code Account Description 4.01 Net Income 356,327 152,855 4.02 Other Comprehensive Income 75,477 95,503 4.02.01 Loss in Foreign Currency Translation Adjustments (19,053) (33) 4.02.02 Unrealized Gain (Loss) in Available for Sale Marketable Securities, Net of Income Taxes (919) 4,013 4.02.03 Unrealized Gain in Cash Flow Hedge, Net of Income Taxes 101,518 99,748 4.02.04 Actuarial Loss, Net of Income Taxes (6,069) (8,225) 4.03 Comprehensive Income 431,804 248,358 4.03.01 Attributable to: BRF Shareholders 434,011 248,702 4.03.02 Attributable to: Non-Controlling Shareholders (2,207) (344) 16 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2013 – BRF S.A. Consolidated FS / Statement of Cash Flows (in thousands of Brazilian Reais) Accumulated Previous Current Year Year Account 01.01.13 to 01.01.12 to Code Account Description 6.01 Net Cash Provided by Operating Activities 546,412 618,599 6.01.01 Cash from Operations 782,623 384,526 6.01.01.01 Net Income for the Period 358,534 153,199 6.01.01.02 Non-controlling Shareholders (2,207) (344) 6.01.01.03 Depreciation and Amortization 270,521 237,580 6.01.01.04 Gain on Disposals of Property, Plant and Equipments 15,809 1,289 6.01.01.05 Deferred Income Tax 9,306 2,023 6.01.01.06 Provision (Reversal) for Tax, Civil and Labor Risks 29,931 (8,043) 6.01.01.07 Other Provisions (13,657) 6,209 6.01.01.08 Interest and Exchange Rate Variations 121,786 (1,733) 6.01.01.09 Equity Pick-Up (7,400) (5,654) 6.01.02 Changes in Operating Assets and Liabilities (236,211) 234,073 6.01.02.01 Trade Accounts Receivable 128,919 524,227 6.01.02.02 Inventories (169,688) (331,945) 6.01.02.03 Trade Accounts Payable (121,260) 124 6.01.02.04 Payment of Tax, Civil and Labor Risks Provisions (23,834) (50,927) 6.01.02.05 Payroll and Related Charges 37,292 (328,030) 6.01.02.06 Investment in Held for Trading Securities - (1,358,705) 6.01.02.07 Redemption of Held for Trading Securities 68,699 1,906,722 6.01.02.08 Investment in Available for Sale Securities - - 6.01.02.09 Redemptions of Available for Sale Securities - 5,063 6.01.02.10 Other Financial Assets and Liabilities 18,860 13,844 6.01.02.11 Interest Paid (129,427) (127,062) 6.01.02.12 Payment of Income Tax and Social Contribution (45,772) (19,238) 6.02 Net Cash Provided by Investing Activities (592,673) (591,769) 6.02.01 Marketable Securities - (48,619) 6.02.02 Redemptions of Marketable Securities 23,452 21,362 6.02.03 Investment in Available for Sale Securities (1,100) - 6.02.04 Redemptions of Available for Sale Securities 10,048 - 6.02.05 Restricted Cash (2,857) (2,063) 6.02.06 Additions to Property, Plant and Equipment (418,936) (448,031) 6.02.07 Receivable from Disposals of Property, Plant and Equipment 1,290 3,322 6.02.09 Additions to Intangible (28,510) (1,037) 6.02.10 Additions to Biological Assets (121,387) (116,703) 6.02.11 Other Investments, Net (54,673) - 6.03 Net Cash Provided by Financing Activities (484,239) (163,475) 6.03.01 Proceeds from Debt Issuance 298,050 801,392 6.03.02 Payment of Debt (602,056) (625,077) 6.03.03 Dividends and Interest on Shareholders' Equity Paid (174,750) (339,790) 6.03.06 Treasury Shares Disposal 4,517 - 6.03.08 Capital increase (10,000) - 6.04 Exchange Rate Variation on Cash and Cash Equivalents (18,875) (24,891) 6.05 Decrease in Cash and Cash Equivalents (549,375) (161,536) 6.05.01 At the Beginning of the Period 1,930,693 1,366,843 6.05.02 At the End of the Period 1,381,318 1,205,307 17 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2013 – BRF S.A. Consolidated FS / Statement of Changes in Shareholders' Equity for the Period from 01/01/2013 to 03/31/2013 (in thousands of Brazilian Reais) Account Code Account Description Capital Stock Capital Reserves, Granted Options and Treasury Shares Profit Reserves Retained Earnings (Losses) Other Comprehensive Income Shareholders' Equity Participation of Non-Controlling Shareholders Total Shareholders' Equity 5.01 Balance at January 1, 2013 12,460,471 17,990 2,261,079 - (201,012) 14,538,528 37,512 14,576,040 5.03 Opening Balance Adjusted 12,460,471 17,990 2,261,079 - (201,012) 14,538,528 37,512 14,576,040 5.04 Share-based Payments - 10,919 (45,300) - - (34,381) (1,237) (35,618) 5.04.03 Options Granted - 4,220 - - - 4,220 - 4,220 5.04.05 Treasury Shares Sold - 4,517 - - - 4,517 - 4,517 5.04.06 Dividends - - (45,300) - - (45,300) - (45,300) 5.04.08 Gain on Disposal of Shares - 2,182 - - - 2,182 - 2,182 5.04.10 Participation of Non-Controlling Shareholders' - (1,237) (1,237) 5.05 Total Comprehensive Income - - - 358,534 75,477 434,011 (2,207) 431,804 5.05.01 Net Income for the Period - - - 358,534 - 358,534 (2,207) 356,327 5.05.02 Other Comprehensive Income - 75,477 75,477 - 75,477 5.05.02.01 Financial Instruments Adjustments - 151,597 151,597 - 151,597 5.05.02.02 Tax on Financial Instruments Adjustments - (50,079) (50,079) - (50,079) 5.05.02.06 Unrealized Loss in Available for Sale Marketable Securities - (919) (919) - (919) 5.05.02.07 Actuarial Loss - (6,069) (6,069) - (6,069) 5.05.02.08 Cumulative Translation Adjustments of Foreign Currency - (19,053) (19,053) - (19,053) 5.06 Statements of Changes in Shareholders' Equity - - 73,308 (28,008) - 45,300 - 45,300 5.06.06 Reserve for Expansion - - 45,300 - - 45,300 - 45,300 5.06.08 Tax Incentives Reserve - - 28,008 (28,008) - 5.07 Balance at March 31, 2013 12,460,471 28,909 2,289,087 330,526 (125,535) 14,983,458 34,068 15,017,526 18 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2013 – BRF S.A. Consolidated FS / Statement of Changes in Shareholders' Equity for the Period from 01/01/2012 to 03/31/2012 (in thousands of Brazilian Reais) Account Code Account Description Capital Stock Capital Reserves, Granted Options and Treasury Shares Profit Reserves Retained Earnings (Losses) Other Comprehensive Income Shareholders' Equity Participation of Non-Controlling Shareholders Total Shareholders' Equity 5.01 Balance at January 1, 2012 12,460,471 10,939 1,760,446 - (161,516) 14,070,340 39,577 14,109,917 5.03 Opening Balance Adjusted 12,460,471 10,939 1,760,446 - (161,516) 14,070,340 39,577 14,109,917 5.04 Share-based Payments - 3,787 - - - 3,787 3,823 7,610 5.04.03 Options Granted - 3,597 - - - 3,597 - 3,597 5.04.05 Treasury Shares Sold - 158 - - - 158 - 158 5.04.08 Gain on Disposal of Shares - 32 - - - 32 - 32 5.04.10 Participation of Non-Controlling Shareholders' - 3,823 3,823 5.05 Total Comprehensive Income - - - 153,199 95,503 248,702 (344) 248,358 5.05.01 Net Income for the Period - - - 153,199 - 153,199 (344) 152,855 5.05.02 Other Comprehensive Income - 95,503 95,503 - 95,503 5.05.02.01 Financial Instruments Adjustments - 149,140 149,140 - 149,140 5.05.02.02 Tax on Financial Instruments Adjustments - (49,392) (49,392) - (49,392) 5.05.02.06 Unrealized Gain in Available for Sale Marketable Securities - 4,013 4,013 - 4,013 5.05.02.07 Actuarial Loss - (8,225) (8,225) - (8,225) 5.05.02.08 Cumulative Translation Adjustments of Foreign Currency - (33) (33) - (33) 5.06 Statements of Changes in Shareholders' Equity - - 10,343 (10,343) - 5.06.08 Tax Incentives Reserve - - 10,343 (10,343) - 5.07 Balance at March 31, 2012 12,460,471 14,726 1,770,789 142,856 (66,013) 14,322,829 43,056 14,365,885 19 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2013 – BRF S.A. Consolidated FS / Statement of Value Added (in thousands of Brazilian Reais) Accumulated Accumulated Current Year Previous Year Account 01.01.13 to 01.01.12 to Code Account Description 7.01 Revenues 8,177,885 7,302,964 7.01.01 Sales of Goods, Products and Services 7,946,130 6,972,987 7.01.02 Other Income (26,455) (11,961) 7.01.03 Revenue Related to Construction of Own Assets 255,501 350,726 7.01.04 (Provision) Reversal for Doubtful Accounts Reversal (Provisions) 2,709 (8,788) 7.02 Raw Material Acquired from Third Parties (5,450,570) (5,037,676) 7.02.01 Costs of Products and Goods Sold (4,477,547) (4,046,543) 7.02.02 Materials, Energy, Third Parties Services and Other (973,151) (997,600) 7.02.03 Recovery of Assets Values 128 6,467 7.03 Gross Value Added 2,727,315 2,265,288 7.04 Retentions (270,521) (237,580) 7.04.01 Depreciation, Amortization and Exhaustion (270,521) (237,580) 7.05 Net Value Added 2,456,794 2,027,708 7.06 Received from Third Parties 210,857 289,233 7.06.01 Equity Pick-Up 7,400 5,654 7.06.02 Financial Income 202,549 284,038 7.06.03 Other 908 (459) 7.07 Value Added to be Distributed 2,667,651 2,316,941 7.08 Distribution of Value Added 2,667,651 2,316,941 7.08.01 Payroll 1,017,006 879,253 7.08.01.01 Salaries 794,153 705,460 7.08.01.02 Benefits 173,432 124,854 7.08.01.03 Government Severance Indemnity Fund for Employees Guarantee Fund for Length of Service 49,421 48,939 7.08.02 Taxes, Fees and Contributions 912,486 864,081 7.08.02.01 Federal 474,870 511,168 7.08.02.02 State 392,114 341,948 7.08.02.03 Municipal 45,502 10,965 7.08.03 Capital Remuneration from Third Parties 381,832 420,752 7.08.03.01 Interests 316,234 369,707 7.08.03.02 Rents 65,598 51,045 7.08.04 Interest on Own Capital 356,327 152,855 7.08.04.03 Retained Earnings 358,534 153,199 7.08.04.04 Non-Controlling Interest (2,207) (344) 20 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2013 – BRF S.A. Management Report / Comments on the Performance 1Q2013 Results Dear Shareholders, We begin the year able to record highly positive results across the entire balance sheet and in line with our expectations of an improving scenario. The successful positioning of the brands, portfolio and innovation established during the preceding year by the Company, were instrumental in driving the growth and returns reported in the quarter compared with 2012. And this was in spite of the transfer of assets and suspension of brands accounting for a third of sales volume to the domestic market. The Company reported net consolidated sales growth of 13.8% to R$ 7.2 billion. Adjusted EBITDA reached R$ 852.5 million with a net margin of 11.8% against 8.4% reported in 1Q12 and EBITDA reached R$ 803.8 million. Net income climbed 134% to R$ 358.5 million, equivalent to a net margin of 5.0% against 2.4% in 1Q12. This improved performance was a result of a positive contribution of all segments of the business, more especially the domestic market which in the quarter accounted for 78.5% of the operating result on a margin of 13.4%. Exports which had posted a negative operating margin of 2.3% in 2012, in 1Q13 recorded a positive 1.1%, contributing R$ 34.5 million to operating result and reflecting the gradual expected recovery in the export market. In the food services business, there was a 3.0 percentage point gain in operating margin to 14% against 11% in 1Q12. The proposed strategy for improving performance in the dairy product segment proved effective in the period, reverting the negative results to an operating profit of R$ 28.8 million, corresponding to a 4.4% operating margin. On April 9, 2013, the Company held its Extraordinary and Annual General Meeting, approving among other matters the election of the Board of Directors and confirming Mr. Abilio Diniz as chairman of the Board. The shareholders also placed on record a vote of thanks to the Company’s former chairman, Nildemar Secches, for the 13 years during which he led the management of Perdigão in addition to the 4 years at BRF, highlighting his excellent work in achieving growth and robust returns as well as establishing the basis for growth of the Company as it initiates the new cycle. In 2013, BRF is now effectively operating as a single Company following the completion of a successful merger process, leaving it ready to unlock still more value and proceed steadfastly with its strategy of growth and internationalization. With new leadership in the Board of Directors, the Company is preparing for a new cycle of accelerating growth and a further advance in results. It is our belief that with its accumulated experience, vitality and entrepreneurship, the Board will make a decisive contribution to the success of this cycle which is now beginning. 21 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2013 – BRF S.A. Management Report / Comments on the Performance São Paulo, April 2013 Abilio dos Santos Diniz José Antonio do Prado Fay Chairman of the Board of Directors Chief Executive Officer 22 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2013 – BRF S.A. Management Report / Comments on the Performance 1 st Quarter 2013 (1Q13) · Net sales totaled R$ 7.2 billion, a year-on-year growth of 13.8%, a notable contribution to this growth performance coming from revenues obtained in the following operating segments: domestic market 4.2%; exports 31.1%; dairy products 0.3% and food service 3.5%. This was achieved thanks to efforts to offset the effects of the TCD (Performance Agreement Instrument). · The meats, dairy products and other processed products in addition to other items recorded sales of 1.4 million tons, 5.0% less, impacted by asset sales and discontinuation of certain brands following the signature of the agreement with the Brazilian Anti-trust Authority - CADE in 3Q12. · Gross profit totaled R$ 1.7 billion, a 26.3% increase due to the efficient management of the cost-price ratio jointly with the control of expenses in spite of cost pressures. The Company reported an improvement in gross margin from 21.2% to 23.5%. · Adjusted EBITDA reached R$ 852.5 million, a 60.2% improvement, registering an adjusted EBITDA margin of 11.8% against 8.4% reported in 1Q12 and a gain of 3.4 percentage points. EBITDA reached R$ 803.8 million in 1Q13 (58.9% over 1Q12) with an EBITDA margin of 11.1% against 8.0%. · Net income jumped 134.0% to R$ 358.5 million. Net margin saw a gain of 2.6 percentage points increasing from 2.4% to 5.0%. · Financial trading volume of shares reached an average of US$ 90.9 million/day in the quarter, 5.2% higher than the same period in 2012. 23 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2013 – BRF S.A. Management Report / Comments on the Performance Highlights (R$ Million) 1Q13 1Q12 var. % Net Sales 7,209 6,337 14 Domestic Market 4,069 3,916 4 Exports 3,139 2,421 30 Gross Profit 1,697 1,343 26 Gross Margin 23.5% 21.2% 2.3 p.p EBIT 531 268 98 Net Income 359 153 134 Net Margin 5.0% 2.4% 2.6 p.p EBITDA 804 506 59 EBITDA Margin 11.1% 8.0% 3.1 p.p EBITDA 853 532 60 EBITDA Margin 11.8% 8.4% 3.4 p.p Earnings per share 0.41 0.18 128 (1) Consolidated earnings per share (in R$), excluding treasury shares. The variations commented in this report are comparisons for 1Q13 in relation to 1Q12 or as specified. Sector Scenario Brazilian Exports The first quarter 2013 reported a decline in the volume of pork and chicken meat exports compared with 1Q12. However, results for beef exports in the quarter continued to increase both in volume as well as in revenue (measured in US$). Exported volume of chicken meat amounted to 901 thousand tons in 1Q13, 7.5% down on 1Q12. In revenue terms (in US$), 1Q13 was 2.2% more than 1Q12. Major declines in volume in 1Q13 versus 1Q12 were reported for the United Arab Emirates (-11.3%), Hong Kong (-31.2%) and South Africa (-8.3%). In spite of an end to anti-dumping measures in the latter market, Brazilian export volume has still to recover to its former levels. On the other hand, volumes to the Middle East as a whole increased 10.2% on the same comparative basis, Saudi Arabia turning in a strong performance (+28.2%). The Asiatic market posted a significant decline in volume in 1Q13 versus 1Q12 (-14.4%), although there was an increase of 16.7% by volume in Brazilian exports to Japan on the same parameters for comparison. Shipments of pork meat reached 120 thousand tons in 1Q13, 2.9% down on 1Q12. Export revenue for the quarter (in US$) increased 0.9% compared with 1Q12. Out of the ten leading importers of Brazilian pork, only Russia recorded a year-on-year increase in volume (+95%) principally following a recovery after the lifting of the ban of more than a year on production from the states of Rio Grande do Sul and Paraná. Conversely, Hong Kong and the Ukraine reported a decline in pork meat imports from Brazil of 27% and 6%, respectively, for the same comparable periods. In March 2013, the Ukraine temporarily suspended shipments from Brazil alleging sanitary problems. 24 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2013 – BRF S.A. Management Report / Comments on the Performance Beef export volumes were up on 1Q13. With shipments of 324 thousand tons in the period, 1Q13 exports were 25.5% higher than for 1Q12. Revenues also reported a significant jump of 18.9% against 1Q12. Markets reporting the best performance were Russia, Venezuela and Chile. Domestic consumption The Consumer Confidence Index – ICC recorded its most depressed level over the last six months for three years. The Brazilian consumer has become concerned principally with the overall inflation rate which has continued at a high level (1.22% 1Q12 vs. 1.93% 1Q13). In the 12 month period to the end of March 2013, the inflation rate broke through the upper limit of the band established by the government for price inflation. Consequently, the Amplified Consumer Price Index - IPCA for away from home nutrition reported the same trend (2.11% in 1Q12 vs. 2.84% in 1Q13), driven largely by an increase in prices in the cold beverages category following an increase in the IPI excise tax. Investments Investment in Capex in the quarter amounted to R$ 516 million, directed mainly at projects destined for growth, efficiency and support. Investments of R$ 121 million in biological assets (breeder stock) for supplying growth projects are also considered in this amount. Remaining investments relate to capital injections in Rising Star, Avex, Federal Foods and Nutrifont. 25 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2013 – BRF S.A. Management Report / Comments on the Performance Capex - R$ million Production A total of 1.3 million tons of food was produced in the quarter, a volume 9.1% down on 2012. Adjustments were made to the meat production segment in the light of the implementation of the Performance Agreement Instrument (TCD) and a reduction in the output of dry line dairy products (UHT milk) – a strategic decision in view of the focus on ramping up profitability. Production at Quickfood, Argentina was consolidated in July 2012 and recorded in the Company’s overall numbers for the meats and other processed products. Production 1Q13 1Q12 var. % Poultry Slaughter (million heads) 442 464 (5) Hog/ Cattle Slaughter (thousand heads) 2,475 2,914 (15) Production (thousand tons) Meats 1,026 1,085 (5) Dairy Products 198 257 (23) Other Processed Products 114 131 (13) Feed and Premix (thousand tons) 2,740 2,949 (7) 26 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2013 – BRF S.A. Management Report / Comments on the Performance A total of 58 new products were launched during the year as part of portfolio expansion, the repositioning of the brands and categories and the creating of added value: food service - 8; domestic market – 8; exports – 30; and 12 in the dairy product segment. DOMESTIC MARKET Domestic market revenues were R$ 3.1 billion, a year-on-year increase of 4.2%, against 7.5% less volume due to transfers and discontinuation of production with the signing of the TCD. Average prices rose 12.6% and offsetting a rise of 7.4% in average costs due to the improved mix of the portfolio with higher added value products and the passing on of cost inflation in prices. Operating results were R$ 416.8 million, a 46.7% increase, representing an operating margin of 13.4% against 9.5%, a gain of 3.9 p.p. The operating gain accounting for 78.5% of the consolidated result for the quarter is particularly due to the repositioning of categories and domestic market lines which included: specialty meats and frozen meats, ready-to-eat dishes as well as the launch of special poultry cuts which added 8% in returns obtained from domestic market business. The Sadia Sabor and Equilíbrio branded lines were launched in the quarter – a quick, complete, nutritionally balanced, nutritive, uncomplicated and delicious meal for day to day eating. Other product launches were: Chicken Nuggets; a new line in breaded products, exclusively with chicken breast – Herbal, Spicy and Traditional flavors. Perdigão branded Sanduba X-Smoked Sausage and X-Chicken products were also launched. Perdigão Brazil Cup – In March, the Company signed an agreement for sponsoring the Brazil Cup, a competition organized by the Brazilian Football Confederation (CBF). As the official sponsor of the Brazil Cup – the second most important tournament in the country, - Perdigão has been elevated to the name of the competition to be known as the Perdigão Brazil Cup for the next three years. This associates the Perdigão brand with the visibility of the soccer theme in Brazil, reinforcing the fact that it is present in the market with its penetration, quality and tradition. MARKET SHARE – Value % Source: AC Nielsen – Accumulated 2013 27 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2013 – BRF S.A. Management Report / Comments on the Performance EXPORTS BRF increased its share of exports relative to Brazilian exporters as a whole both in relation to poultry as well as pork meat in spite of a continuing adverse domestic scenario. In the case of poultry, there was a 3.0 percentage points gain in relation to 1Q12, achieving a 47.6% share of the export market. Performance was generally favorable with the exception of Venezuela. In the case of pork, BRF’s exports recorded a gain of 4.2 percentage points compared with 1Q12, reaching a 46.4% share of export business. In this case, improved performance in smaller markets such as Angola and Singapore, compensated for reduced transactions with Russia and the Ukraine, these being the leading markets for Brazilian pork. The first quarter was further characterized by situations negatively impacting results in the export markets, such as: logistics and port-related problems due to excess rainfall in the ports located in the south of Brazil and problems due to peak grain shipments through the port of Santos; the ban on Brazilian pork exports to the Ukraine; the continuing slow recovery of the Japanese market and excess volumes in the Venezuelan market. During the quarter, exports reached 602.1 thousand tons, a volume 4.1% higher than 1Q12. Equally, average prices also recovered, increasing by 25.9% in reais. Revenues were R$ 3.1 billion, a 31.1% rise. Average costs were up 22.0% reflecting the continuing impact of higher prices for soybeans and corn. Consequently, the export segment posted an operating result of R$ 34.5 million on an operating margin of 1.1% against a negative 2.3% in 1Q12. BRF’s status in the principal export markets for the quarter was as follows: Middle East – Revenues were up by 45.7% although volumes were 1.3% down. Important countries such as Egypt and Iraq and substantial consumers of heavy chicken breeds, are facing difficulties which directly reflect consumption. The market for Saudi Arabia and region reported stability. Far East – In Japan, local inventory of imported products remains under control, suggesting a degree of stability for future business. Demand post-Chinese New Year and the outbreak of avian influenza has reflected in more stable consumption. Export volume was down 11.2% on 1Q12 although revenue rose 7.6%. Europe – The scenario in 1Q13 was similar to previous periods: there are signs of some evolution in chicken sales although business involving turkey meat remains difficult due to oversupply and weak consumption. The Company’s focus remains on adding value especially for products comprising the Plusfood line. Volume and revenue were 2.9% and 4.4% down, respectively, in relation to 1Q12. Eurasia – In March 2013, the Ukraine suspended pork imports from Brazil alleging sanitary issues. On the other hand Russia, the largest market in the region operated with a certain degree of stability in 1Q13. In terms of growth, revenues were up 58.3% on higher volume of 36.1%. 28 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2013 – BRF S.A. Management Report / Comments on the Performance South America – Growth was 77.4% in revenue and 46.6% in volume due to the acquisition of Quickfood, with its Paty brand, in Argentina in July 2012. Africa and other countries – The highlight in Africa was the launch of a new line of Sadia-branded processed products in some of the principal markets in the region such as Angola, Ghana and Mauritius. Revenue growth was 13.7% against 8.1% lower volume. DAIRY PRODUCTS The Company continued to pursue the construction of the Batavo brand’s positioning in the market with the “thinking about your nature” campaign initiated in 2012. In addition, besides several launches of yogurt products, BRF introduced a further innovation, this time in the market for fruit juices with the launch of Batavo Hidra, representing an evolution in fruit juices. The product was launched in the first quarter in a test area,backed by a campaign on the free TV channels, social media, publicity in the leading news vehicles and through tasting events. The campaign shows Batavo Hidra as a differentiated product, unique with milk whey nutrients which simultaneously deliver three benefits – refreshes, provides nutrition and hydrates. In this context, it should be noted that the Company continues to air its “Cheese you ask by the brand and its Sadia“ campaign in the media. The strategy for enhancing returns from the business through focusing on a higher value added product mix and lesser dependence on UHT milks is being executed as planned. As a result, we were able to record sales revenue of R$ 647.6 million, 0.3% over 1Q12, although volumes were down 16.5% in line with strategy. Average prices were up 20.1% due to the improved mix while average costs reported an increase of 14.5%. In this context, the operating result amounted to R$ 28.8 million, equivalent to an operating margin of 4.4% against a negative 0.1% in 1Q12. We continue our determined search for integration on all fronts, distribution centers, sales teams, manufacture and management, definition of the optimum size of the business,prioritizing results, improvement in execution and sustained growth - reaping the rewards in terms of first quarter margins and profits. FOOD SERVICE The first quarter 2013 was a challenging one for the food services market. The tendency for the increase in the consumption of meals away from home that has been the characteristic of the last few years suffered due to the decline in consumer confidence, the rise in food and beverage price inflation and greater personal debt levels inherent to the first few months of the year. The principal fast food chains have reported no effective growth compared with the first quarter 2012. There was a fall in the number of transactions on a same store basis both for proprietary-owned operations as well as franchises. ABAD (Brazilian Wholesalers and Distributors Association) revealed that sales of distributors specialized in Food Services are declining on a monthly basis, albeit reporting effective growth compared with 2012. 29 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2013 – BRF S.A. Management Report / Comments on the Performance With this year’s Carnival holiday period falling early in February, consumers extended their vacations, negatively impacting turnover at those establishments close to offices and business parks. In spite of the adverse economic climate, we focused on improving the level of service to transformers, presenting growth of 3.5% in relation to the preceding year and reaching R$ 365.0 million on 14.7% lower volumes. Average prices were 21.2% higher against cost increases of 16.5%. The highlight was a recovery in the segment’s profitability with a gain of 3.0 percentage points in the operating margin of 14.0%, justified by the equalization of the price cost ratio of items sold, reporting an operating result of R$ 50.9 million. 30 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2013 – BRF S.A. Management Report / Comments on the Performance DOMESTIC MARKET THOUSAND TONS R$ MILLION 1Q13 1Q12 % ch. 1Q13 1Q12 % ch. In Natura 99 3 28 Poultry 72 66 9 393 273 44 Pork/Beef 30 33 (8) 224 208 8 Processed Foods Others Sales 79 47 42 Total 4 EXPORTS THOUSAND TONS R$ MILLION 1Q13 1Q12 % ch. 1Q13 1Q12 % ch. In Natura 27 Poultry 428 437 (2) 2,040 1,538 33 Pork/Beef 66 68 (2) 436 412 5 Processed Foods 74 39 50 Other Sales 4 0 - 3 0 - Total 4 31 DAIRY THOUSAND TONS R$ MILLION 1Q13 1Q12 % ch. 1Q13 1Q12 % ch. Dry Division 160 192 (17) 380 383 (1) Fresh and Frozen Division 46 59 (22) 251 251 0 Other Sales 21 21 - 16 12 37 Total 0 FOOD SERVICE THOUSAND TONS R$ MILLION 1Q13 1Q12 % ch. 1Q13 1Q12 % ch. Total 49 57 3 TOTAL THOUSAND TONS R$ MILLION 1Q13 1Q12 % Ch. 1Q13 1Q12 % Ch. Total 14 Net Operating Sales BRF reported net operating sales in the quarter of R$ 7.2 billion, a growth of 13.8% compared with 1Q12, the result of the post-merger repositioning of the brands and portfolios. This involved prioritizing the focus on innovation and the launch of several new products and categories contributing to enhanced revenue together with planned organic growth of the operations of Quickfood acquired in Argentina. In addition, export performance improved with the gradual recovery in demand from the principal markets where the Company operates: the Middle East and the Far East both of which oversupply in 2012. This successful strategy was instrumental in offsetting the impact of the transfer of assets and the discontinuation of categories of some brands in 3Q12 as part of the agreement with CADE for complying with the TCD. 31 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2013 – BRF S.A. Management Report / Comments on the Performance Breakdown of Net Sales (%) Breakdown by product and by market (Net Sales) Cost of Sales (COGS) The cost of sales increased 10.4% compared with 1Q12, reporting R$ 5.5 billion. Despite the increase, costs rose at a lower rate than sales revenue, thus feeding through to an improved gross margin. The following items were largely responsible for cost increases: 1) a spike in the cost of raw materials, more especially in corn in 4Q12 due to the hiatus between crops in Brazil, reflecting in the average cost of production of in-natura products in 1Q13 – principally poultry and pork meats for export; 2) an increase in the items indexed to the foreign exchange rate: packaging, freight, vitamins; 3) adjustment of production lines and productivity following asset transfers in accordance with the TCD; and 4) the application of the new freight regulations under the – “truck drivers’ law”. 32 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2013 – BRF S.A. Management Report / Comments on the Performance Gross Profit and Gross Margin Gross Profit amounted to R$ 1.7 billion, a year-on-year improvement of 26.3% with a gross margin rising by 2.3 percentage points from 21.2% to 23.5%. The gain in gross margin reflects the success in the management of measures adopted for repositioning the Company’s retail operations in the light of the TCD, savings in production costs and the gradual improvement shown in the leading international markets. Operating Expenses Operating results also had an impact on the quarter’s results, increasing by a 1.1 percentage point over 1Q12, an increase of 6.3% - but representing half of the growth recorded for operating sales revenue. Commercial expenses increased by 5.1% in spite of the investments in development of new lines and products (innovation), product launches and marketing campaigns. The relative participation of commercial expenses could have reported more significant gains had it not been for the impact of new freight regulations involving the “truck drivers’ law” which entails an increase in variable commercial expenses on transportation logistics. Administrative expenses and fees were 1.4% of net operating revenue, a proportionally greater increase over net sales and representing a rise of 20.1% over 1Q12 due to necessary non-recurring expenditures on the implementation of projects. Other Operating Expenses The increase of 62.5% in Other Operating Expenses is due to the pre-operational costs of new industrial units, accidents, and provision for tax contingencies. Expenses with profit sharing are also classified under this item and recorded an increase in the light of improved operating results. Result of Equity Income Reflecting results reported from domestic and foreign subsidiaries, equity income increased by 30.9%, a gain of R$ 7.4 million in the result for the quarter, particularly thanks to the results from subsidiaries in Europe and Argentina. Operating Result before financial expenses and Operating Margin In the light of the comments above, the operating result before financial expenses was R$ 531.1 million in the quarter – 98.1% higher and representing an operating margin of 7.4% of net operating revenue over the 4.2% recorded in 1Q12. The increase of 3.2 percentage points reflects the improvement in performance of the principal segments: domestic market, food service, exports and dairy products with the amelioration of the impacts of the main sources of production cost. 33 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2013 – BRF S.A. Management Report / Comments on the Performance Financial Result Net financial expenses amounted to R$ 101.7 million in the quarter increasing by 35.8%, especially due to the increase in interest overheads due to higher gross debt and a reduction in remuneration on cash investments in reais. In the light of the high level of exports, the Company conducts operations with the specific purpose of currency hedging. In accordance with hedge accounting standards (CPC 38 and IAS 39), the Company uses financial derivatives (for example: NDF) and non-derivative financial instruments (for example: foreign currency debt) for hedge operations and concomitantly, to eliminate the respective unrealized foreign exchange rate variations from the income statement (under the Financial Expenses line). The use of non-derivative financial instruments for foreign exchange cover, continues to permit a significant reduction in the net currency exposure in the balance sheet, resulting in substantial benefits through the matching of currency liability flows with export shipments and therefore contributing to a reduction in the volatility of the financial result. On March 31, 2013, the non-financial derivative instruments designated as hedge accounting for foreign exchange cover amounted to USD 533 million, and a proportional reduction in book currency exposure of the same value. In addition, the financial derivative instruments designated as hedge accounting according to the concept of a cash flow hedge for coverage of highly probable exports, totaled USD 966 million + EUR 150 million + GBP 43.3 million and also contributed directly to the reduction in currency exposure. In both cases, the unrealized result for foreign exchange rate variation was booked to shareholders’ equity, thus avoiding the impact on the Financial Expenses. The Company’s net debt was R$ 7.2 billion, 1.9% more than reported for December 31, 2012, resulting in a net debt to adjusted EBITDA ratio (last twelve months) of 2.4 times with a book currency exposure of US$ 388 million, a 6% increase. DEBT - R$ Million Current Non-Current Total Total % ch. Local Currency (2,198) (1,821) (4,019) (4,143) (3) Foreing Currency (494) (4,792) (5,286) (5,628) (6) Gross Debt (2,691) (6,613) (9,305) (9,772) (5) Cash Investments Local Currency 635 140 775 1,242 (38) Foreing Currency 1,369 8 1,378 1,512 (9) Total Cash Investments 2,004 148 2,152 2,753 (22) Net Accounting Debt (687) (6,465) (7,153) (7,018) 2 Exchange Rate Exposure - US$ Million (388) (412) (6) 34 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2013 – BRF S.A. Management Report / Comments on the Performance Net debt / Adjusted EBITDA Income Tax and Social Contribution Income tax and social contribution totaled a negative R$ 73.0 million in the quarter – an increase of 81.4%, 17% of the pre-tax result for the quarter. Participation of non-controlling shareholders The result of R$ 2.2 million against R$ 0.3 million in 1Q12 recorded under this item relates to the consolidation of results from subsidiaries acquired in Argentina through Avex and from 3Q12, the incorporation of the results of Quickfood together with the results from the subsidiaries Al Wafi, Plusfood, among others. Net Income and Net Margin In the light of the Company’s improved performance, we were able to report a growth of 134.0% in net income which reached R$ 358.5 million in the quarter, a net margin of 5.0%, a growth of 2.6 percentage points in relation to 1Q12. 35 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2013 – BRF S.A. Management Report / Comments on the Performance EBITDA EBITDA - R$ Million 1Q13 1Q12 % ch. Net Income 359 153 134 Income Tax and Social Contribution 73 40 83 Net Financial 102 75 36 Depreciation and Amortization 271 238 14 EBITDA 59 Other Operating Results 58 32 81 Equity Accounting (7) (6) - Non Controlling Shareholders (2) (0) - Adjusted EBITDA 60 The expenses net of Other Operating Results are shown in Explanatory Note 33. The disclosure of adjusted EBITDA is in line with what the Company has already informed in the presentation of the previous quarterly and /or annual results or in other publications released to the market. Adjusted EBITDA (R$ million) Shareholders’ Equity On March 31, 2013, Shareholders’ Equity stood at R$ 15.0 billion against R$ 14.6 billion on December 31, 2012, an increase of 3.0% and reflected in a 6.9% return on the annualized investment. 36 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2013 – BRF S.A. Management Report / Comments on the Performance Capital Markets BRF’s shares reported an appreciation of 5.7% for 2013 to date on the São Paulo Stock Exchange (BM&FBovespa). The Company’s ADRs trading on the New York Stock Exchange also rose 4.7% in the same period. This contrasts with the negative variation of 7.5% of the Ibovespa, the stock index which incorporates the most liquid shares on the Brazilian exchange. The company’s market capitalization totaled R$ 38.9 billion, a growth of 23.8% in relation to 1Q12. The Company reported its results at an Apimec (Association of Capital Markets Analysts and Investment Professionals) national meeting held in São Paulo and transmitted simultaneously in Brazil and overseas with the presence of the CEO, the CFO and the Vice Presidents for the business segments and part of the Company’s objective of fostering a broad-based discussion on the businesses and outlook. Several international conferences, meetings and conference calls were also held during the period. Performance of BRF Shares X Ibovespa x NYSE PERFORMANCE 1Q13 1Q12 BRFS3 - BM&F Bovespa Share price - R$* 44.60 36.00 Traded Shares (Volume) - Millions 140.5 152.7 Performance 5.7% (1.2%) Bovespa Index (7.5%) 13.7% IGC (Brazil Corp. Gov. Index) (0.1%) 14.0% ISE (Corp. Sustainability Index) 0.2% 13.8% BRFS - NYSE Share price - US$* 22.11 20.01 Traded Shares (Volume) - Millions 107.6 152.7 Performance 4.7% 2.4% Dow Jones Index 11.3% 8.1% * Closing Price 37 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2013 – BRF S.A. Management Report / Comments on the Performance Share Performance ADR Performance 38 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2013 – BRF S.A. Management Report / Comments on the Performance Financial Trading Volume Average US$ 76.9 million/day, a year-on-year decline of 11% (12 months) CORPORATE GOVERNANCE BRF published its Annual Sustainability Report for 2012 prior to the Annual General Shareholders’ Meeting in line with best practices for the management of listed companies and guidelines of the Guidance Committee for Disclosure of Information to the Market (Codim). The document can be accessed from the Company’s website ( www.brf-br.com /ri) , by following the Investors/Financial Information/Annual Reports path. The Company’s graphic project reflects BRF’s new visual identity and its logo with symbolism which transmits the corporate essence and global footprint, demonstrating energy, protagonism, cultivating bonds between people and interacting with the world. The document incorporates economic, financial, social and environmental information, meeting the requirements of application Level A of the Global Reporting Initiative (GRI) guidelines and also including indicators for the food sector and reporting greater transparency. On April 9, 2013, the Company held its Extraordinary and Annual General Meeting with a record quorum of 81.18%, deemed a success in the context of widely held companies. Among the matters approved were the alteration of the corporate denomination to BRF S.A., the results for 2012, the distribution of remuneration to the shareholders, the election of the Board of Directors and the Fiscal Council, the compensation of management and amendments to the Stock Option Plan. 39 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2013 – BRF S.A. Management Report / Comments on the Performance In addition, approval was given to the distribution of supplementary dividends in the amount of R$ 45.3 million, to be paid out on April 30, 2013, corresponding to R$ 0.05205085 per share based on the free float as of this date (870,302,791 shares). Shares traded up to April 19, 2013 enjoy full rights to this remuneration. Diffuse Control Baseline: March 31, 2013 Number of Common Shares: 872,473,246 Capital Stock: R$ 12.6 billion Rating Fitch Ratings, Standard & Poor’s and Moody’s have all assigned an investment grade rating to the Company. Novo Mercado BRF signed up to the BM&FBovespa’s Novo Mercado Listing Regulations on April 12, 2006, requiring it to settle disputes through the Market Arbitration Panel under the arbitration commitment clause written into its bylaws and regulations. 40 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2013 – BRF S.A. Management Report / Comments on the Performance Risk Management BRF and its subsidiaries adopt a series of previously structured measures for maintaining the risks inherent to its businesses under the most rigorous control, details being shown under explanatory note 4 of the Financial Statements. Risks involving the markets in which the Company operates, sanitary controls, grains, nutritional safety and environmental protection as well as internal controls and financial risks are all monitored. Relationship with the independent auditors Pursuant to CVM Instruction 381/03, the Company informs that its policy for engaging services unrelated to the external audit is based on principles which preserve the auditor’s independence. In turn, these principles are based on the fact that the independent auditor should not audit its own work, may not exercise managerial functions, should not advocate on behalf of its client or render any other services which are deemed as not permitted under the prevailing norms, in this way maintaining the independence of the work undertaken. Pursuant to CVM Instruction 480/09, at a meeting held on April 29, 2012, management declares that it has discussed, reviewed and agreed the information expressed in the revision report of the independent auditors and with the quarterly information for the quarter ending March 31, 2013. SOCIAL REPORT The Company is a major employer in the agro-industrial sector – more than 80% of its employees are located in small cities –, driving local economies and collaborating with the development of society. The corporate culture’s values and mission are beginning to be disseminated outside Brazil in line with BRF’s enhanced internationalization, thus preparing the Company’s executives to operate in an intercultural environment. BRF’s human capital incorporates a universe of approximately 115 thousand employees, the Company adopting a policy of internal recruiting and decentralization of the selection process through the individual units. The principal purpose is to attract, select and direct manpower in accordance with profile and potential, hiring those aligned with BRF’s values. The practice is to prioritize candidates originating from the location where there is a vacancy. In the first quarter, 83% of the vacancies were filled by employees drawn from the Company itself. Focus on Human Capital BRF runs development programs for leaders in their various hierarchical levels, such programs including: Formation of Leaders; E-learning for Integration of Leaders; and Leaders Development Program – PDL. In the first quarter of 2013, the Company completed the BRF Performance Cycle which incorporates evaluations of feedback and the recording of the Individual Development Plans for Executives (PDI) to be followed by action plans for implementation in 2013. 41 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2013 – BRF S.A. Management Report / Comments on the Performance Since January 2013, a further trainee program is underway with a group of 30, selected from a total of 19 thousand candidates. In August 2013, the Company will begin the selection process of participants for the 2014 program. A further selection process was begun for the BRF Interns Program, for which 259 vacancies have been open to make up intern numbers. The program now has a total of 466 active interns. In the first quarter of 2013, the Training and Commercial Development area designed an Initial Formation in Sales course for the Dairy Products team. Some 250 salesmen are to undergo this recycling in addition to new hires. A further course for implementation is that of the Multipliers Formation aimed at this team’s supervisors. The Promoter Development Program was also implemented for approximately 800 promoters who have joined the company. Additionally, BRF selected eight candidates for the Summer Project designed to identify young potential from the world’s most prestigious MBA schools and providing them with the opportunity to acquire professional knowledge in the Company’s strategic areas. SSMA The SSMA program shows significant progress from year to year. The accident Frequency Rate with time off work for example has shown a reduction of 77.7% since 2008. In 1Q13, the rate was 13.12% down on the same period in 2012. The objective is to reduce the rate by a further 5% on the result for 2012. Stock Option Plan The Company has granted a total of 6,372,427 stock options to 231 executives, the maximum vesting period being five years according to the Compensation Plan Regulations based on the shares approved on March 31, 2010 and amended on April 24, 2012 and April 9, 2013 at the Extraordinary and Annual General Shareholders’ Meeting. The plan contemplates the CEO, vice presidents, officers and others at BRF. Added Value Distribution (R$ million) 1Q13 1Q12 ch. % Human Resources 1,017 879 16 Taxes 912 864 6 Interest / Rents 382 421 (9) Retention 359 153 134 Non-controlling shareholders (2) (0) - Total 15 42 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2013 – BRF S.A. Management Report / Comments on the Performance BALANCE SHEET - R$ Million var. % Assets (1) Current Assets (5) Cash and cash equivalents 1,381 1,931 (28) Financial investments 540 622 (13) Accounts receivable 2,996 3,131 (4) Recoverable taxes 919 965 (5) Assets held for sale 23 23 0 Securities receivable 68 77 (12) Inventories 3,192 3,019 6 Biological assets 1,319 1,371 (4) Other financial assets 82 33 148 Other receivables 344 326 6 Anticipated expenses 106 92 15 Non-Current Assets 1 Long-term assets (1) Cash investments 53 74 (29) Accounts receivable 11 11 (1) Escrow deposits 389 365 7 Biological assets 440 428 3 Securities receivable 137 152 (10) Recoverable taxes 1,138 1,142 (0) Deferred taxes 670 725 (8) Other receivables 737 732 1 Restricted cash 96 93 3 Permanent Assets 2 Investments 105 37 184 Property, plant and equipment 10,886 10,671 2 Intangible 4,755 4,752 0 Liabilities (1) Current Liabilities (8) Loans and financing 2,520 2,441 3 Suppliers 3,148 3,381 (7) Payroll and mandatory social charges 439 426 3 Taxes payable 187 228 (18) Dividends/interest on shareholders’ equity 2 160 (99) Management and staff profit sharing 37 77 (51) Other financial liabilities 171 253 (33) Provisions 88 174 (49) Employee pension plan 18 17 6 Other liabilities 288 324 (11) Non-Current Liabilities (3) Loans and financing 6,613 7,078 (7) Suppliers 158 38 316 Taxes and social charges payable 14 13 8 Provision for tax, civil and labor contingencies 857 761 13 Deferred taxes 25 28 (10) Employee pension plan 294 286 3 Other liabilities 508 511 (1) Shareholders’ Equity 3 Capital stock paid in 12,460 12,460 - Capital reserves 76 70 9 Profit reserves 2,289 2,261 1 Other related results (126) (201) - Retained profits (losses) 359 - - Interest on shareholders’ equity (28) - - Treasury shares (47) (52) (9) Participation of non controling shareholders 34 38 (9) 43 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2013 – BRF S.A. Management Report / Comments on the Performance BRF- Brasil Foods S.A. - Consolidado BALAÇO PATRIMONIAL FINANCIAL STATEMENTS R$ million 1Q13 1Q12 Ch. % Net Sales 7,209 6,337 13.8 Cost of sales (5,512) (4,994) 10.4 % of NS -76.5% -78.8% 230 bps Gross Profit 1,697 1,343 26.3 % of NS 23.5% 21.2% 230 bps Operating Expenses (1,105) (1,039) 6.3 % of NS -15.3% -16.4% 110 bps Selling Expenses (1,002) (953) 5.1 % of NS -13.9% -15.0% 110 bps Fixed (561) (548) 2.3 Variable (441) (406) 8.8 General and Administrative Expenses (103) (86) 20.1 % of NS -1.4% -1.4% - Honorary of our administrators (5) (5) - % of NS -0.1% -0.1% - General and administrative (98) (80) 21.6 % of NS -1.4% -1.3% 10 bps Operating Income 592 304 94.5 % of NS 8.2% 4.8% 340 bps Other Operating Results (68) (42) 63.0 Equity Income 7 6 17.0 Result before financial income 531 268 98.1 % of NS 7.4% 4.2% 320 bps Net Financial Income (102) (75) 35.8 Pre-tax income 429 193 122.3 % of NS 6.0% 3.0% 300 bps Income tax and social contribution (73) (40) 81.4 % of pre-tex income -17.0% -20.8% 380 bps Net income before participation 356 153 133.1 Participation of non-controlling shareholder 2 0 - Net Income 359 153 134.0 % of NS 5.0% 2.4% 260 bps EBITDA 804 506 58.9 % of NS 11.1% 8.0% 310 bps Adjusted EBITDA 853 532 60.3 % of NS 11.8% 8.4% 340 bps 44 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2013 – BRF S.A. Management Report / Comments on the Performance FINANCIAL STATEMENTS R$ million 1Q13 1Q12 Ch. % Net Sales 7,209 6,337 13.8 Cost of sales (5,512) (4,994) 10.4 % of NS -76.5% -78.8% 230 bps Gross Profit 1,697 1,343 26.3 % of NS 23.5% 21.2% 230 bps Operating Expenses (1,105) (1,039) 6.3 % of NS -15.3% -16.4% 110 bps Selling Expenses (1,002) (953) 5.1 % of NS -13.9% -15.0% 110 bps Fixed (561) (548) 2.3 Variable (441) (406) 8.8 General and Administrative Expenses (103) (86) 20.1 % of NS -1.4% -1.4% - Honorary of our administrators (5) (5) - % of NS -0.1% -0.1% - General and administrative (98) (80) 21.6 % of NS -1.4% -1.3% 10 bps Operating Income 592 304 94.5 % of NS 8.2% 4.8% 340 bps Other Operating Results (68) (42) 63.0 Equity Income 7 6 17.0 Result before financial income 531 268 98.1 % of NS 7.4% 4.2% 320 bps Net Financial Income (102) (75) 35.8 Pre-tax income 429 193 122.3 % of NS 6.0% 3.0% 300 bps Income tax and social contribution (73) (40) 81.4 % of pre-tex income -17.0% -20.8% 380 bps Net income before participation 356 153 133.1 Participation of non-controlling shareholder 2 0 - Net Income 359 153 134.0 % of NS 5.0% 2.4% 260 bps EBITDA 804 506 58.9 % of NS 11.1% 8.0% 310 bps Adjusted EBITDA 853 532 60.3 % of NS 11.8% 8.4% 340 bps 45 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2013 – BRF S.A. Management Report / Comments on the Performance Cash Flow - R$ million 1Q13 1Q12 Ch. % Operating Activities Result for the fiscal year 359 153 134 Adjustments to the result 511 798 (36) Changes in assets and liabilities Accounts receivable from clients 129 524 (75) Inventory (170) (332) (49) Suppliers (121) - - Payment of contingencies (24) (51) (53) Interest payments (129) (127) 2 Payment of income tax and social contribution (46) (19) 142 Salaries, social obligations and others 37 (328) - Net cash provided by operating activities 546 618 (12) Investment Activities Financial investments 32 (27) - Acquisition of companies (3) (2) 38 Other investments (55) - - Acquisition of fixed assets (419) (448) (6) Acquisition of biological assets (121) (117) 4 Revenue from the sale of fixed assets 1 3 (67) Intangible investments (28) (1) 700 Cash from (invested) investment activities (593) (592) 0 Financing activities Loans and financing (304) 176 (272) Capital Reduction (10) - - Interest on shareholders' equity (175) (340) (49) Acquisitions of treasury shares 5 - - Cash from (invested) in financing activities (484) (163) 196 Currency variation on cash and cash equivalents (19) (25) (24) Net increase (decrrease) in cash held (550) (162) 240 Cash and cash equivalents at the beginning of the period 1,931 1,367 41 Cash and cash equivalents at the end of the period 1,381 1,205 15 The results for the 1 st quarter of 2013 consolidate the BRF S.A. Companies. All statements contained in this report with regard to the Company’s business prospects, project results and potential growth of its business constitute mere forecasts and were based on management’s expectations in relation to the Company’s future performance. These expectations are heavily dependent on changes in the market and on the country’s general economic performance, that of the sector and the international markets and, therefore, being subject to changes. On July 13, 2011, the plenary session of the Administrative Council for Economic Defense- CADE approved the Association between BRF and Sadia S.A., subject to compliance with the provisions contained in the Performance Commitment Agreement – TCD signed between the parties concerned. These documents are available in the website: www.brasilfoods.com/ri 46 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2013 – BRF S.A. Explanatory Notes (in thousands of Brazilian Reais) 1. COMPANY’S OPERATIONS BRF S.A., new denomination of BRF – Brasil Foods S.A. as from April 9, 2013 (“BRF” or “parent company”) and its subsidiaries (collectively “Company”) is one of Brazil’s largest companies in the food industry. BRF is a public company, listed on the New Market of Brazilian Securities, Commodities & Futures Exchange (“BM&FBOVESPA”), under the ticker BRFS3, and listed on the New York Stock Exchange (“NYSE”), under the ticker BRFS. Its headquarter is located at 475, Jorge Tzachel Street in the City of Itajaí, State of Santa Catarina. With a focus on raising, producing and slaughtering of poultry, pork and beef, processing and/or sale of fresh meat, processed products, milk and dairy products, pasta, sauces, mayonnaise, frozen vegetables and soybean derivatives, among which the following are highlighted: · Whole chickens and frozen cuts of chicken, turkey, pork and beef; · Ham products, bologna, sausages, frankfurters and other smoked products; · Hamburgers, breaded meat products and meatballs; · Lasagnas, pizzas, cheese breads, pies and frozen vegetables; · Milk, dairy products and desserts; · Juices, soy milk and soy juices; · Margarine, sauces and mayonnaise; and · Soy meal and refined soy flour, as well as animal feed. The Company's activities are segregated into 4 operating segments, being: domestic market, foreign market, food service and dairy products, as disclosed in note 5. In the domestic market, the Company operates 30 meat processing plants, 11 dairy products processing plants, 2 margarine processing plants, 3 pasta processing plants, 1 dessert processing plant and 3 soybean crushing plant, all of them located near the Company’s raw material suppliers or the main consumer centers. The Company has an advanced distribution system and uses 32 distribution centers (18 owned and 14 leased), to deliver its products to supermarkets, retail stores, wholesalers, restaurants and other institutional customers in the domestic market. In the foreign market, the Company operates 6 meat processing plants, 1 margarine and oil processing plant, 1 sauces and mayonnaise processing plant, 1 pasta and pastries processing plant, 1 frozen vegetables processing plant, 1 cheese processing plant and 6 distribution centers (4 owned and 2 outsourced), besides subsidiaries or sales offices in the United Kingdom, Italy, Austria, Hungary, Japan, The Netherlands, Russia, Singapore, United Arab Emirates, Portugal, France, Germany, Turkey, China, Cayman Islands, South Africa, Venezuela, Uruguay and Chile. 47 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2013 – BRF S.A. Explanatory Notes (in thousands of Brazilian Reais) The Company exports its products to more than 140 countries. The name BRF deploys and adds value and reliability to several trademarks among which the most important are: Batavo, Claybon, Chester®, Elegê, Fazenda, Nabrasa, Perdigão, Perdix, Hot Pocket, Miss Daisy, Nuggets, Qualy, Sadia , Speciale Sadia, Dánica and Paty, in addition to licensed trademarks such as Turma da Mônica, Bob Esponja and Trakinas. The table below summarizes the direct and indirect ownership interests of the Company, as well as the activities of each subsidiary: 48 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2013 – BRF S.A. Explanatory Notes (in thousands of Brazilian Reais) Interest in subsidiaries Subsidiary Main activity Country 12.31.12 PSA Laboratório Veterinário Ltda. Veterinary activities Brazil 88.00% 88.00% Sino dos Alpes Alimentos Ltda. (a) Industrialization and commercializations of products Brazil 99.99% 99.99% PDF Participações Ltda. Holding Brazil 1.00% 1.00% Sino dos Alpes Alimentos Ltda. (a) Industrialization and commercializations of products Brazil 0.01% 0.01% Vip S.A. Emp. Part. Imobiliárias Commercialization of ow ned real state Brazil 100.00% 100.00% Establecimiento Levino Zaccardi y Cia. S.A. Industrialization and commercializations of dairy products Argentina 10.00% 10.00% Avipal S.A. Construtora e Incorporadora (a) Construction and real estate marketing Brazil 100.00% 100.00% Avipal Centro-oeste S.A. (a) Industrialization and commercializations of milk Brazil 100.00% 100.00% Establecimiento Levino Zaccardi y Cia. S.A. Industrialization and commercializations of dairy products Argentina 90.00% 90.00% UP! Alimentos Ltda. Industrialization and commercializations of products Brazil 50.00% 50.00% Perdigão Trading S.A. (a) Holding Brazil 100.00% 100.00% PSA Laboratório Veterinário Ltda. Veterinary activities Brazil 12.00% 12.00% PDF Participações Ltda. Holding Brazil 99.00% 99.00% BRF GmbH Holding and trading Austria 100.00% 100.00% Perdigão Europe Ltd. Import and commercialization of products Portugal 100.00% 100.00% Perdigão International Ltd. Import and commercialization of products Cayman Island 100.00% 100.00% BFF International Ltd. Financial fundraising Cayman Island 100.00% 100.00% Highline International (a) Financial fundraising Cayman Island 100.00% 100.00% Plusfood Germany GmbH Import and commercialization of products Germany 100.00% 100.00% Perdigão France SARL Marketing and logistics services France 100.00% 100.00% Plusfood Holland B.V. Administrative services The Netherlands 100.00% 100.00% Plusfood Groep B.V. Holding The Netherlands 100.00% 100.00% Plusfood B.V. Industrialization, import and commercializations of products The Netherlands 100.00% 100.00% BRF Brasil Foods Japan KK Marketing and logistics services Japan 100.00% 100.00% BRF Brasil Foods PTE Ltd. Marketing and logistics services Singapore 100.00% 100.00% Plusfood Hungary Trade and Service LLC Import and commercialization of products Hungary 100.00% 100.00% Plusfood Iberia SL Marketing and logistics services Spain 100.00% 100.00% Plusfood Italy SRL Import and commercialization of products Italy 67.00% 67.00% Plusfood UK Ltd. Import and commercialization of products United Kingdom 100.00% 100.00% Plusfood Wrexham Industrialization, import and commercializations of products United Kingdom 100.00% 100.00% BRF Global GmbH (b) Holding and trading Austria 100.00% 100.00% Xamol Consultores Serviços Ltda. (a) Import and commercialization of products Portugal 100.00% 100.00% BRF Brasil Foods África Ltd. Import and commercialization of products South Africa 100.00% 100.00% Sadia Chile S.A. Import and commercialization of products Chile 40.00% 40.00% Rising Star Food Company Ltd. Industralization, import and commercialization of products China 50.00% 50.00% Badi Ltd. Import and commercialization of products United Arab Emirates 100.00% 100.00% Al-Wafi Al-Takamol Imp. Import and commercialization of products Saudi Arabia 75.00% 75.00% Federal Foods Ltd. (e) Import and commercialization of products United Arab Emirates 49.00% - Al-Wafi Food Products Factory LLC Industrialization and commercialization of products United Arab Emirates 49.00% - Wellax Food Logistics C.P.A.S.U. Lda. Import and commercialization of products Portugal 100.00% 100.00% Qualy 1 B.V. (b) Import and commercialization of products The Netherlands 100.00% 100.00% BRF Foods LLC Import and commercialization of products Russia 90.00% 90.00% Sadia Foods GmbH Import and commercialization of products Germany 100.00% 100.00% BRF Foods LLC Import and commercialization of products Russia 10.00% 10.00% Quickfood S.A. Industrialization and commercialization of products Argentina 90.05% 90.05% Sadia International Ltd. Import and commercialization of products Cayman Island 100.00% 100.00% Sadia Uruguay S.A. Import and commercialization of products Uruguay 100.00% 100.00% Sadia Alimentos S.A. Import and export of products Argentina 0.02% 0.02% Sadia Chile S.A. Import and commercialization of products Chile 60.00% 60.00% Sadia U.K. Ltd. Import and commercialization of products United Kingdom 100.00% 100.00% Sadia Overseas Ltd. Financial fundraising Cayman Island 100.00% 100.00% K&S Alimentos S.A. Industrialization and commercialization of products Brazil 49.00% 49.00% Sadia Alimentos S.A. Import and export of products Argentina 99.98% 99.98% Avex S.A. Industrialization and commercialization of products Argentina 99.46% 99.46% Flora Dánica S.A. Industrialization and commercialization of products Argentina 95.00% 95.00% GB Dan S.A. Industrialization and commercialization of products Argentina 5.00% 5.00% Flora San Luis S.A. Industrialization and commercialization of products Argentina 95.00% 95.00% Flora Dánica S.A. Industrialization and commercialization of products Argentina 5.00% 5.00% GB Dan S.A. Industrialization and commercialization of products Argentina 95.00% 95.00% Flora San Luis S.A. Industrialization and commercialization of products Argentina 5.00% 5.00% BRF - Suínos do Sul Ltda. Participation in other companies Brazil 99.00% 99.00% Nutrifont Alimentos S.A. (c) Industrialization and commercialization of products Brazil 50.00% 50.00% Sadia GmbH (d) Holding Germany - 100.00% 49 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2013 – BRF S.A. Explanatory Notes (in thousands of Brazilian Reais) (a) Dormant subsidiaries. (b) The wholly-owned subsidiary BRF Global GmbH (previously denominated Acheron Beteiligung-sverwaltung GmbH) owns 100 direct subsidiaries in Madeira Island, Portugal, which, as of March 31, 2013, total interest amounts to R$2,075 (R$2,169 as of December 31, 2012). The wholly-owned subsidiary Qualy B.V. owns 48 subsidiaries in The Netherlands, which as of March 31, 2013, the total interest is represented by a net capital deficiency of R$10,188 (R$10,957 as of December 31, 2012). The purpose of these subsidiaries is to operate in the European market to increase the Company’s market share, which is regulated by a system of poultry and turkey import quotas. (c) Company in pre-operational phase. (d) Company incorporated by BRF GmbH on March 31, 2013. (e) The BRF acquired 49% of the share interest equity with the rights to 60% of dividends as permitted by Federal Law. 8/1984, in force in the United Arab Emirates and according to the shareholders' agreement. Acquisition of assets related to integration, production and slaughter of porks – DOUX On November 7, 2012, the Company entered into an agreement with CADE aiming to establish the rules for the assets related to integration, production and slaughtering of porks from Doux, located in the City of Ana Rech, State of Rio Grande do Sul, to have their title transferred to third parties, such assets were given as a collateral to BRF in order to guarantee certain cash advances made from BRF to Doux On March 31, 2013, the book value of those assets totaled R$233,683, and which were accounted for as non-current assets. Seasonality The Company does not operate with any significant seasonality through the fiscal year. In general, during the fourth quarter the demand in the domestic market is slightly stronger than in the other quarters, mainly due to the year-end holiday season such as Christmas and New Years Eve. Our bestselling products are: turkey, Chester® and ham. 2. MANAGEMENT’S STATEMENT AND BASIS OF PREPARATION AND PRESENTATION OF QUARTERLY FINANCIAL INFORMATION The Company’s consolidated quarterly financial information is in accordance with the accounting practices adopted in Brazil which comprise the rules issued by the Brazilian Securities Commission (“CVM”) and the pronouncements and interpretations of the Brazilian Accounting Pronouncements Committee (“CPC”), which are in conformity with the International Financial Reporting Standards (“IFRS”) issued by the International Accounting Standards Board (“IASB”). 50 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2013 – BRF S.A. Explanatory Notes (in thousands of Brazilian Reais) The Company’s individual quarterly financial information has been prepared in accordance with the accounting practices adopted in Brazil and for presentation purposes, is identified as “BR GAAP”. Such information differs from IFRS in relation to the evaluation of investments in associates and joint ventures, which were measured and recorded based on the equity pick-up accounting method rather than at cost or fair value, as is required by IFRS. The Company’s individual and consolidated quarterly financial information are expressed in thousands of Brazilian Reais (“R$”), as well as, the amount of other currencies disclosed in the quarterly financial information, when applicable, were also expressed in thousands. The preparation of the Company’s quarterly financial information requires Management to make judgments, use estimates and adopt assumptions that affect the reported amounts of revenues, expenses, assets and liabilities, as well as the disclosures of contingent liabilities, as of the reporting date of these quarterly financial information. However, the uncertainty inherent to these judgments, assumptions and estimates could lead to results requiring a material adjustment to carrying amount of the affected asset or liability in future periods. The settlement of the transactions involving such estimates can result in amounts significantly different from those recorded in the quarterly financial information due to the lack of precision inherent to the estimation process. The Company reviews its judgments, estimates and assumptions on a quarterly basis. The individual and consolidated quarterly financial information were prepared based on the historical cost except for the following material items recognized in the balance sheet: (i) derivative financial instruments measured at fair value; (ii) derivative financial instruments measured at fair value through the statement of income; (iii) financial assets available for sale measured at fair value; (iv) assets and liabilities of acquired companies from January 1, 2009 recorded initially at fair value; and (v) share-based payments measured at fair value. 51 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2013 – BRF S.A. Explanatory Notes (in thousands of Brazilian Reais) 3. SUMMARY OF ACCOUNTING PRACTICES The quarterly financial information was prepared according to CVM Deliberation No. 673/11, which establishes the minimum content of interim financial statements and the principles for measurement and recognition of a full set or a condensed financial statements for an interim period. The interim financial statements, in this case denominated as quarterly financial information, is aiming to provide updated information based on the last annual financial statements disclosed. Therefore, the quarterly financial information is focused on new activities, events and circumstances and do not duplicate the information previously disclosed, except in the case where Management judged that the maintenance of the information was relevant. The current quarterly financial information was consistently prepared based on the accounting policies and estimates calculation methodology adopted in the preparation of the annual financial statements for the year ended December 31, 2012 (note 3). There were no changes of any nature related to such policies and estimates calculation methodology. As allowed by CVM Deliberation No. 673/11, Management decided not to disclose again the details of the accounting policies adopted by the Company, hence, it is necessary the reading of the quarterly financial information together with the annual financial statements for the year ended December 31, 2012, in order to allow the quarterly financial information users to enlarge their understanding regarding the Company’s capacity of profit and future cash flows generation as well as its financial conditions and liquidity. The exchange rates in Brazilian Reais effective at the date of the balance sheets translated were as follows: Final rate 12.31.12 U.S. Dollar (US$) 2.0138 2.0435 Euro (€) 2.5853 2.6954 Pound Sterling (£) 3.0574 3.3031 Argentine Peso (AR$) 0.3933 0.4160 Average rates U.S. Dollar (US$) 1.9977 1.9550 Euro (€) 2.6367 2.5103 Pound Sterling (£) 3.1000 3.0985 Argentine Peso (AR$) 0.3987 0.4298 52 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2013 – BRF S.A. Explanatory Notes (in thousands of Brazilian Reais) 4. FINANCIAL INSTRUMENTS AND RISK MANAGEMENT Overview In the regular course of its business, the Company is exposed to market risks related mainly to the fluctuation of interest rates, variation of foreign exchange rates and changes in the commodities prices. The Company utilizes hedging instruments to mitigate its exposure to these risks, based on a Risk Policy under the management of the Financial Risk Management Committee, Board of Executive Officers and Board of Directors. Such policy includes the monitoring of the levels of exposure to each market risk and its measurement is performed based on the accounting exposure and forecast of future cash flows. The processes of monitoring, evaluation and approval of risk management were properly disclosed in details in the financial statements for the year ended December 31, 2012 and has not changed during the three month period ended March 31, 2013 and for this reason were not disclosed in this quarterly financial information. Breakdown of the balances of exposure in foreign currency Foreign currency denominated assets and liabilities are as follows: BR GAAP BR GAAP and IFRS Parent company Consolidated 12.31.12 12.31.12 Cash and cash equivalents and marketable securities 120.671 1.502.407 Trade accounts receivable 231.560 1.606.544 Accounts receivable from subsidiaries 1.225.246 - Restricted cash - - 9.137 Dollar future options agreements 204.350 204.350 Inventories 1.973 543.030 Exchange rate contracts (Swap) (31.652) (31.652) Loans and financing (2.815.029) (5.628.401) Bond designated as cash-flow hedge 306.525 306.525 Pre-payment exports designated as cash-flow hedge 815.778 815.778 Trade accounts payable (233.867) (479.730) Advance to subsidiaries related to exports pre-payments (3.258.361) - - Other assets and liabilities, net 11.271 310.829 (3.421.535) (841.183) Foreign exchange exposure in US$ (1.674.350) (411.638) The Company's net foreign exchange exposure as of March 31, 2013 totaled US$387,956 which is within the limit established by the Risk Policy. 53 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2013 – BRF S.A. Explanatory Notes (in thousands of Brazilian Reais) Breakdown of the balances of derivative financial instruments ­ The positions of outstanding derivatives are as follows: Parent company Instrument Subject to hedge Maturity Receivable (2) Payable (2) Reference value (notional) Market value Financial instruments designated as hedge accounting NDF Exchange rate From 04/2013 to 12/2013 R$ (6.24% fixed) US$ 1.502.295 53.050 NDF Exchange rate From 04/2013 to 02/2014 R$ (6.50% fixed) EUR 387.795 15.412 NDF Exchange rate From 04/2013 to 02/2014 R$ (5.96% fixed) GBP 132.385 8.830 Fixed exchange rate Exchange rate 04/2013 R$ (6.60% fixed) US$ 40.276 1.538 Swap Exchange rate Up to 03/2014 R$ (9.75% fixed) US$ + 1.58% 322.990 (73.615) Swap Exchange rate Up to 07/2013 US$ + 7.00% R$ (76.00% of CDI) 3 70.483 1.048 Swap Exchange rate From 04/2013 to 12/2013 US$ + LIBOR 3M + 3.83% R$ (97.50% of CDI) 3 111.878 (1.618) Swap Interest rate From 04/2013 to 06/2018 US$ + LIBOR 3M + 2.60% US$ + 5.47% 201.380 (19.853) Swap Interest rate From 04/2013 to 02/2019 US$ + LIBOR 6M + 2.37% US$ + 5.52% 253.163 (20.831) Options Exchange rate From 04/2013 to 07/2013 R$ US$ 60.414 132 Financial instruments not designated as hedge accounting Swap Exchange rate Up to 03/2015 R$ (8.41% fixed) US$ - 0.20% 27.727 (4.740) Options Live cattle From 06/2013 to 12/2013 R$ R$ 44.906 (206) NDF Live cattle Up to 01/2014 R$ R$ 1.644 (2) Future contract Exchange rate Up to 02/2013 US$ R$ 15.214 318 Future contract Live cattle Up to 10/2013 R$ R$ 57.632 13 BR GAAP Parent company Instrument Subject to hedge Maturity Receivable (2) Payable (2) Reference value (notional) Market value Financial instruments designated as hedge accounting NDF Exchange rate From 01/2013 to 11/2013 R$ (6.53% fixed) US$ 2.057.805 (20.044) NDF Exchange rate From 01/2013 to 11/2013 R$ (7.13% fixed) EUR 530.994 (11.268) NDF Exchange rate From 01/2013 to 11/2013 R$ (6.22% fixed) GBP 176.386 (6.425) Fixed exchange rate Exchange rate From 01/2013 to 04/2013 R$ (7.66% fixed) US$ 132.828 2.080 Swap Exchange rate Up to 03/2014 R$ (9.75% fixed) US$ + 1.58% 408.700 (76.934) Swap Exchange rate Up to 07/2013 US$ + 7.00% R$ (76.00% of CDI) 3 56.112 2.119 Swap Exchange rate From 01/2013 to 12/2013 US$ + LIBOR 3M + 3.83% R$ (97.50% of CDI) 3 330.750 (2.165) Swap Interest rate From 01/2013 to 06/2018 US$ + LIBOR 3M + 2.60% US$ + 5.47% 204.350 (21.661) Swap Interest rate From 01/2013 to 02/2019 US$ + LIBOR 6M + 1.96% US$ + 5.23% 319.662 (25.091) Financial instruments not designated as hedge accounting Swap Exchange rate Up to 03/2015 R$ (8.41% fixed) US$ - 0.20% 31.652 (5.609) Options Live cattle From 01/2013 to 07/2013 R$ R$ 28.784 10 NDF Live cattle Up to 01/2013 R$ R$ 854 57 Future contract Exchange rate Up to 02/2013 US$ R$ 204.350 (782) Future contract Live cattle Up to 10/2013 R$ R$ 20.309 (7) 54 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2013 – BRF S.A. Explanatory Notes (in thousands of Brazilian Reais) BR GAAP and IFRS Consolidated Instrument Subject to hedge Maturity Receivable (2) Payable (2) Reference value (notional) Market value Financial instruments designated as hedge accounting NDF Exchange rate From 04/2013 to 12/2013 R$ (6.24% fixed) US$ 1.502.295 53.050 NDF Exchange rate From 04/2013 to 02/2014 R$ (6.50% fixed) EUR 387.795 15.412 NDF Exchange rate From 04/2013 to 02/2014 R$ (5.96% fixed) GBP 132.385 8.830 Fixed exchange rate Exchange rate 04/2013 R$ (6.60% fixed) US$ 40.276 1.538 Swap Exchange rate Up to 03/2014 R$ (9.75% fixed) US$ + 1.58% 322.990 (73.615) Swap Exchange rate Up to 07/2013 US$ + 7.00% R$ (76.00% of CDI) 3 70.483 1.048 Swap Exchange rate From 04/2013 to 12/2013 US$ + LIBOR 3M + 3.83% R$ (97.50% of CDI) 3 111.878 (1.618) Swap Interest rate From 04/2013 to 06/2018 US$ + LIBOR 3M + 2.48% US$ + 4.27% 402.760 (20.957) Swap Interest rate From 04/2013 to 02/2019 US$ + LIBOR 6M + 2.57% US$ + 5.75% 655.923 (67.841) Options Exchange rate From 04/2013 to 07/2013 R$ US$ 60.414 132 Financial instruments not designated as hedge accounting NDF Exchange rate Up to 06/2013 US$ (1.37% fixed) EUR 129.265 151 Swap Exchange rate Up to 03/2015 R$ (8.41% fixed) US$ - 0.20% 27.727 (4.740) Options Live cattle From 06/2013 to 12/2013 R$ R$ 44.906 (206) NDF Live cattle Up to 01/2014 R$ R$ 1.644 (2) Future contract Exchange rate Up to 02/2013 US$ R$ 15.214 318 Future contract Live cattle Up to 10/2013 R$ R$ 57.632 13 BR GAAP and IFRS Consolidated Instrument Subject to hedge Maturity Receivable (2) Payable (2) Reference value (notional) Market value Financial instruments designated as hedge accounting NDF Exchange rate From 01/2013 to 11/2013 R$ (6.53% fixed) US$ 2.057.804 (20.044) NDF Exchange rate From 01/2013 to 11/2013 R$ (7.13% fixed) EUR 530.994 (11.268) NDF Exchange rate From 01/2013 to 11/2013 R$ (6.22% fixed) GBP 176.385 (6.425) Fixed exchange rate Exchange rate From 01/2013 to 04/2013 R$ (7.66% fixed) US$ 132.828 2.080 Swap Exchange rate Up to 03/2014 R$ (9.75% fixed) US$ + 1.58% 408.700 (76.934) Swap Exchange rate Up to 07/2013 US$ + 7.00% R$ (76.00% of CDI) 3 56.112 2.119 Swap Exchange rate From 01/2013 to 12/2013 US$ + LIBOR 3M + 3.83% R$ (97.50% of CDI) 3 330.750 (2.165) Swap Interest rate From 01/2013 to 06/2018 US$ + LIBOR 3M + 2.48% US$ + 4.27% 408.700 (23.033) Swap Interest rate From 01/2013 to 02/2019 US$ + LIBOR 6M + 2.37% US$ + 5.60% 728.362 (78.615) Financial instruments not designated as hedge accounting NDF Exchange rate Up to 03/2013 US$ (0.28% fixed) EUR 134.770 396 Swap Exchange rate Up to 03/2015 R$ (8.41% fixed) US$ - 0.20% 31.652 (5.609) Options Live cattle From 01/2013 to 07/2013 R$ R$ 28.784 10 NDF Live cattle Up to 01/2013 R$ R$ 854 57 Future contract Exchange rate Up to 02/2013 US$ R$ 204.350 (782) Future contract Live cattle Up to 10/2013 R$ R$ 20.309 (7) The market value determination method used by the Company consists of calculating the future value based on the contracted conditions and determining the present value based on market curves, extracted from the database of Bloomberg and BM&F. Refers to the average exchange rates. Interbank Deposit Certificate (“CDI”). 55 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2013 – BRF S.A. Explanatory Notes (in thousands of Brazilian Reais) Breakdown of the balances of financial instruments designated for cash flow hedge accounting and export revenues Non-deliverable forwards – NDF The position of non-deliverable forwards is set forth below: BR GAAP and IFRS Parent company and Consolidated NDF R$ x USD R$ x EUR R$ x GBP Maturities Curve MTM Notional (USD) Notional (R$) Average USD Curve MTM Notional (EUR) Notional (R$) Average EUR Curve MTM Notional (GBP) Notional (R$) Average GBP April 2013 5,162 5,191 137,000 275,891 2.0551 2,330 2,402 21,000 54,291 2.7001 1,499 1,482 6,000 18,344 3.3111 May 2013 12,657 12,110 105,000 211,449 2.1466 1,653 1,651 17,000 43,950 2.7017 1,322 1,269 5,500 16,816 3.3165 June 2013 11,379 10,837 120,000 241,656 2.1304 1,267 1,267 18,500 47,828 2.6851 1,206 1,161 5,000 15,287 3.3334 July 2013 4,449 4,159 55,000 110,759 2.1260 1,526 1,497 18,000 46,535 2.7132 1,186 1,124 4,800 14,676 3.3504 August 2013 6,872 6,540 74,000 149,021 2.1513 2,312 2,214 17,000 43,950 2.7779 777 766 4,500 13,758 3.3042 September 2013 7,369 6,982 75,000 151,035 2.1678 1,259 1,276 13,500 34,902 2.7564 849 818 3,000 9,172 3.4281 October 2013 5,181 5,312 80,000 161,104 2.1512 1,279 1,257 11,000 28,438 2.7931 812 775 3,000 9,172 3.4331 November 2013 2,480 2,216 50,000 100,690 2.1412 2,142 2,129 11,000 28,438 2.8932 1,094 1,042 3,000 9,172 3.5438 December 2013 (676) (297) 50,000 100,690 2.0991 1,309 1,242 10,000 25,854 2.8340 454 436 3,000 9,172 3.3493 January 2014 - 659 603 7,000 18,097 2.8126 254 183 3,000 9,172 3.2802 February 2014 - (151) (126) 6,000 15,512 2.7122 (253) (226) 2,500 7,644 3.1339 56 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2013 – BRF S.A. Explanatory Notes (in thousands of Brazilian Reais) Interest rate and currency swap The positions of interest rate and currency swap are set forth below: BR GAAP Parent company Assets (Hedged object) Liabilities (Protected risk) Notional (R$) Notional (USD) Maturity date Balance (Contract curve) Balance (MTM) LIBOR 6M 4.06% p.a. 21,576 10,714 07.22.13 LIBOR 6M + 0.80% p.a. 4.31% p.a. 12,083 6,000 08.23.13 LIBOR 6M + 0.80% p.a. 4.36% p.a. 8,055 4,000 07.19.13 LIBOR 6M + 1.65% p.a. 4.15% p.a. 10,069 5,000 05.10.13 LIBOR 6M + 2.82% p.a. 5.86% p.a. 201,380 100,000 01.22.18 LIBOR 3M + 2.60% p.a. 5.47% p.a. 201,380 100,000 06.18.18 US$ + 7.00% p.a. 76.00% CDI 70,483 35,000 07.15.13 LIBOR 3M + 2.50% p.a. 92.50% CDI 44,751 22,222 10.01.13 LIBOR 3M + 4.50% p.a. 100.00% CDI 67,127 44,444 12.23.13 R$ + 9.80% US$ + 1.71% 65,440 40,000 03.17.14 R$ + 9.70% US$ + 1.53% 47,910 30,000 03.17.14 R$ + 9.70% US$ + 1.45% 112,080 70,000 03.17.14 R$ + 9.80% US$ + 1.68% 48,600 30,000 03.17.14 R$ + 9.80% US$ + 1.65% 48,960 30,000 03.17.14 BR GAAP and IFRS Consolidated Assets (Hedged object) Liabilities (Protected risk) Notional (R$) Notional (USD) Maturity date Balance (Contract curve) Balance (MTM) LIBOR 6M 4.06% p.a. 21,576 10,714 07.22.13 LIBOR 6M + 0.80% p.a. 4.31% p.a. 12,083 6,000 08.23.13 LIBOR 6M + 0.80% p.a. 4.36% p.a. 8,055 4,000 07.19.13 LIBOR 6M + 1.65% p.a. 4.15% p.a. 10,069 5,000 05.10.13 LIBOR 6M + 2.82% p.a. 5.86% p.a. 201,380 100,000 01.22.18 LIBOR 3M + 2.60% p.a. 5.47% p.a. 201,380 100,000 06.18.18 LIBOR 6M + 2.70% p.a. 5.90% p.a. 201,380 100,000 02.01.19 LIBOR 6M + 2.70% p.a. 5.88% p.a. 201,380 100,000 02.01.19 LIBOR 3M + 2.35% p.a. 3.07% p.a. 201,380 100,000 06.12.15 US$ + 7.00% p.a. 76.00% CDI 70,483 35,000 07.15.13 LIBOR 3M + 2.50% p.a. 92.50% CDI 44,751 22,222 10.01.13 LIBOR 3M + 4.50% p.a. 100.00% CDI 67,127 44,444 12.23.13 R$ + 9.80% US$ + 1.71% 65,440 40,000 03.17.14 R$ + 9.70% US$ + 1.53% 47,910 30,000 03.17.14 R$ + 9.70% US$ + 1.45% 112,080 70,000 03.17.14 R$ + 9.80% US$ + 1.68% 48,600 30,000 03.17.14 R$ + 9.80% US$ + 1.65% 48,960 30,000 03.17.14 57 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2013 – BRF S.A. Explanatory Notes (in thousands of Brazilian Reais) Fixed exchange rate The position of fixed exchange rate is set forth below: BR GAAP and IFRS Parent company and Consolidated R$ x USD Maturities Curve MTM Notional (USD) Notional (R$) Average USD April 2013 1,548 1,538 20,000 40,276 2.0961 Exports pre-payments – PPEs The position of the PPEs is set forth below: BR GAAP and IFRS Parent company and Consolidated Fiscal year ended Hedge instrument Subject to hedge Type of risk hedged Maturity Notional (US$) MTM PPE Foreign Market Sales US$ (E.R.) From 04.2013 to 02.2019 12.31.12 PPE Foreign Market Sales US$ (E.R.) From 10.2013 to 02.2019 399,206 815,778 The unrealized gains and losses from PPEs designated as hedge accounting, recorded in the shareholders’ equity is represented by a loss of R$54,193 (R$66,527 as of December 31, 2012), net of income tax of R$27,918 (R$34,271 as of December 31, 2012). Options The Company designates only variation in the intrinsic value of its options as a hedge instrument (hedge accounting), recognizing the time value of the premium in the financial result. If the hedge is not effective and the option is not exercised due to devaluation of the Real, the losses related to the options will be registered in the financial expenses in the statement of income. The Company has designated as hedge accounting transactions involving options denominated collar where there is a purchase of a put option ("PUT") and a sale of a call option ("CALL"). When the quote of any of the options is not available in an active market, the fair value will be based on an option pricing model (Black-Scholes or Binomial). 58 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2013 – BRF S.A. Explanatory Notes (in thousands of Brazilian Reais) BR GAAP and IFRS Parent company and Consolidated R$ x USD Type Maturities MTM Notional (USD) Notional (R$) USD Average Put July 2013 Call July 2013 Senior Unsecured Notes – Bonds The position of the bonds designated as hedge accounting is set forth below: BR GAAP and IFRS Parent company and Consolidated Fiscal year ended Hedge Instrument Subject to hedge Type of risk hedged Maturity Notional (US$) MTM BRFSBZ 2022 Foreign Market Sales US$ (E.R.) 12.31.12 BRFSBZ 2022 Foreign Market Sales US$ (E.R.) 06.2022 150,000 306,525 The unrealized gains and losses from bonds designated as hedge accounting, recorded in the shareholders’ equity is represented by a loss of R$742, net of income tax of R$383 (loss of R$ 2,198, net of income tax of R$ 1,132 as of December 31, 2012). Gains and losses of derivative financial instruments designated as hedge accounting The unrealized gains and losses from derivative financial instruments designated as hedge accounting, are recognized in the shareholders’ equity and when realized are recorded as financial income or expense, respectively, are set forth below: BR GAAP Parent company Shareholders' equity Statement of income 12.31.12 03.31.12 Derivatives for the purpose of protection Foreign exchange risks (40,746) (1,171) Interest rate risk (43,465) (3,880) (84,211) (5,051) Non derivatives for the purpose of protection Foreign exchange risks (104,128) - - (104,128) - - Derivatives for the purpose of financial results Interest rate risk - - - (192) Foreign exchange risks - - (37,286) Market risk of live cattle - - (513) - - (37,991) (188,339) (43,042) 59 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2013 – BRF S.A. Explanatory Notes (in thousands of Brazilian Reais) BR GAAP and IFRS Consolidated Shareholders' equity Statement of income 12.31.12 03.31.12 Derivatives for the purpose of protection Foreign exchange risks (40,746) (1,171) Interest rate risk (95,053) (4,376) (135,799) (5,547) Non derivatives for the purpose of protection Foreign exchange risks (104,128) - - (104,128) - - Derivatives for the purpose of financial results Interest rate risk - - - (192) Foreign exchange risks - - (37,399) Market risk of live cattle - - (513) - - (38,104) (239,927) (43,651) As of March 31, 2013, the gains and losses from derivatives financial instruments designated as hedge accounting, recorded in the shareholders’ equity, are represented by a gain of R$26,358 in the parent company and a loss of R$20,923 in the consolidated (loss of R$55,579 in the parent company and a loss of R$107,167 in the consolidated as of December 31, 2012), net of income tax of R$13,579 (R$28,632 as of December 31, 2012) in the parent company and consolidated. 60 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2013 – BRF S.A. Explanatory Notes (in thousands of Brazilian Reais) Breakdown by category of the balances of financial instruments – except derivatives BR GAAP Parent company Loans and receivables Available for sale Trading securities Held to maturity Financial liabilities Total Assets Amortized cost Marketable securities - Trade accounts receivable - Credit notes - Other receivables - TCD - Fair value Marketable securities - - - Restricted cash - Liabilities Amortized cost Trade accounts payable - Loans and financing Local currency - Foreign currency - Capital lease - BR GAAP Parent company 12.31.12 Loans and receivables Available for sale Trading securities Held to maturity Financial liabilities Total Assets Amortized cost Marketable securities - - - 51,752 - 51,752 Trade accounts receivable 3,008,799 - 3,008,799 Credit notes 109,431 - 109,431 Other receivables - TCD 407,594 - 407,594 Fair value Marketable securities - 658 268,375 - - 269,033 Restricted cash - - - 83,877 - 83,877 Liabilities Amortized cost Trade accounts payable - (3,135,464) (3,135,464) Loans and financing Local currency - (3,889,920) (3,889,920) Foreign currency - (2,815,029) (2,815,029) Capital lease - (70,493) (70,493) 3,525,824 658 268,375 135,629 (9,910,906) (5,980,420) 61 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2013 – BRF S.A. Explanatory Notes (in thousands of Brazilian Reais) BR GAAP and IFRS Consolidated Loans and receivables Available for sale Trading securities Held to maturity Financial liabilities Total Assets Amortized cost Marketable securities - Trade accounts receivable - Credit notes - Other receivables - TCD - Fair value Marketable securities - - - Restricted cash - Liabilities Amortized cost Trade accounts payable - Loans and financing Local currency - Foreign currency - Capital lease - BR GAAP and IFRS Consolidated Loans and receivables Available for sale Trading securities Held to maturity Financial liabilities Total Assets Amortized cost Marketable securities - - - 142,611 - 142,611 Trade accounts receivable 3,142,326 - 3,142,326 Credit notes 229,724 - 229,724 Other receivables - TCD 407,594 - 326,052 Fair value Marketable securities - 273,062 280,693 - - 553,755 Restricted cash - - - 93,014 - 93,014 Liabilities Amortized cost Trade accounts payable - (3,381,246) (3,381,246) Loans and financing Local currency - (3,889,920) (3,889,920) Foreign currency - (5,628,401) (5,628,401) Capital lease - (70,493) (70,493) 3,779,644 273,062 280,693 235,625 (12,970,060) (8,401,036) Determination of the fair value of financial instruments The Company discloses its financial assets and liabilities at fair value, based on the appropriate accounting pronouncements, which refers to concepts of valuation and practices, and requires certain disclosures on the fair value. Particularly related to the disclosure, the Company applies the hierarchy requirements set out in CVM Deliberation No. 604/09. Management concluded that balances of cash and cash equivalents, trade accounts receivable and trade accounts payable approximate to their fair value due to the short-term cycle of these operations. The book value of financing and loans in the quarterly financial information approximate to the fair value as the major portion of the total gross debt bears interest based on the variation of Long Term Interest Rate (“TJLP”), London Interbank Offered Rate (“LIBOR”) and CDI, except the capital markets transactions (Bond). On March 31, 2013, the fair value adjustment for the Bond (“BRFSBZ”) is represented by a positive impact of R$544,259, which R$70,387 is attributable to Sadia’s Bonds (“BRFSBZ6”), R$292,630 attributable to BFF’s Notes (“BRFSBZ7”) and R$181,242 attributable to BRF’s Notes (“BRFSBZ5”). This impact was measured only for disclosure purposes, not being recorded in the quarterly financial information of the Company. 62 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2013 – BRF S.A. Explanatory Notes (in thousands of Brazilian Reais) Comparison between book value and fair value of financial instruments The comparison between book value and fair value of financial instruments is set forth below: BR GAAP Parent company 12.31.12 Book value Fair value Book value Fair value Cash and cash equivalents 907,919 907,919 Restricted cash Held to maturity 83,877 83,877 Marketable securities Available for sale 658 658 Trading securities 268,375 268,375 Held to maturity 51,752 51,752 Trade accounts receivable, net 3,008,799 3,008,799 Credit notes 109,431 109,431 Financial lease receivable 81,542 81,542 Other receivables - TCD 326,052 326,052 Loans and financing (5,173,913) (5,173,913) Financial lease payable (70,493) (70,493) Bonds BRF (1,531,036) (1,676,635) Trade accounts payable (3,135,464) (3,135,464) Other financial assets 32,804 32,804 Other financial liabilities (198,524) (198,524) (5,238,221) (5,383,820) 63 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2013 – BRF S.A. Explanatory Notes (in thousands of Brazilian Reais) BR GAAP and IFRS Consolidated 12.31.12 Book value Fair value Book value Fair value Cash and cash equivalents 1,930,693 1,930,693 Restricted cash Held to maturity 93,014 93,014 Marketable securities Available for sale 273,062 273,062 Trading securities 280,693 280,693 Held to maturity 142,611 144,013 Trade accounts receivable, net 3,142,326 3,142,326 Credit notes 229,724 229,724 Financial lease receivable 81,542 81,542 Other receivables - TCD 326,052 326,052 Loans and financing (5,910,905) (5,910,905) Financial lease payable (70,493) (70,493) Bonds BRF (1,531,036) (1,676,635) Bonds BFF (1,561,993) (1,857,023) Bonds Sadia (514,387) (594,850) Trade accounts payable (3,381,246) (3,381,246) Other financial assets 33,200 33,200 Other financial liabilities (253,420) (253,420) (6,690,563) (7,210,253) Fair value valuation hierarchy The table below depicts the overall classification of financial assets and liabilities according to the valuation hierarchy. 64 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2013 – BRF S.A. Explanatory Notes (in thousands of Brazilian Reais) BR GAAP Parent company Level 1 Level 2 Level 3 Total Assets Financial assets Available for sale Shares - - Held for trading Bank deposit certificates - - Financial treasury bills - - Other financial assets Derivatives designed as hedge - - Derivatives not designated as hedge - - - Liabilities Financial liabilities Other financial liabilities Derivatives designed as hedge - - Derivatives not designated as hedge - BR GAAP Parent company 12.31.12 Level 1 Level 2 Level 3 Total Assets Financial assets Available for sale Shares 658 - - 658 Held for trading Bank deposit certificates - 167,867 - 167,867 Financial treasury bills 100,508 - - 100,508 Other financial assets Derivatives designed as hedge - 32,688 - 32,688 Derivatives not designated as hedge - 116 - 116 101,166 200,671 - 301,837 Liabilities Financial liabilities Other financial liabilities Derivatives designed as hedge - (192,077) - (192,077) Derivatives not designated as hedge - (6,447) - (6,447) - (198,524) - (198,524) 65 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2013 – BRF S.A. Explanatory Notes (in thousands of Brazilian Reais) BR GAAP and IFRS Consolidated Level 1 Level 2 Level 3 Total Assets Financial assets Available for sale Credit linked notes - - Brazilian foreign debt securities - - Shares - - Held for trading Bank deposit certificates - - Financial treasury bills - - Other financial assets Derivatives designated as hedge - - Derivatives not designated as hedge - - - Liabilities Financial liabilities Other financial liabilities Derivatives designated as hedge - - Derivatives not designated as hedge - BR GAAP and IFRS Consolidated 12.31.12 Level 1 Level 2 Level 3 Total Assets Financial assets Available for sale Credit linked notes 174,181 - - 174,181 Brazilian foreign debt securities 89,004 - - 89,004 Exclusive investment funds 9,219 - - 9,219 Shares 658 - - 658 Held for trading Bank deposit certificates - 180,185 - 180,185 Financial treasury bills 100,508 - - 100,508 Other financial assets Derivatives designated as hedge - 32,688 - 32,688 Derivatives not designated as hedge - 512 - 512 373,570 213,385 - 586,955 Liabilities Financial liabilities Other financial liabilities Derivatives designated as hedge - (246,973) - (246,973) Derivatives not designated as hedge - (6,447) - (6,447) - (253,420) - (253,420) 66 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2013 – BRF S.A. Explanatory Notes (in thousands of Brazilian Reais) Credit management On March 31, 2013, the Company held financial investments over R$10.000 at the following financial institutions: Banco Bradesco, Banco do Brasil, Banco do Nordeste, Banco Itaú, Banco Safra, Banco Santander, Caixa Econômica Federal, Citibank, Credit Suisse, Deutsche Bank, Erste Bank, HSBC and JP Morgan. The Company also held derivative contracts with the following financial institutions: ABN, Banco Bradesco, Banco BTG Pactual, Banco do Brasil, Banco Itaú, Banco Safra, Banco Santander, Banco Votorantim, Barclays, Citibank, Credit Suisse, Deutsche Bank, HSBC, ING Bank, JP Morgan, Morgan Stanley, Rabobank and Standard Bank. Liquidity risk management Liquidity risk management aims to reduce the impacts caused by events which may affect the Company’s cash flow performance. The table below summarizes the commitments and contractual obligations that may impact the Company’s liquidity as of March 31, 2013: BR GAAP Parent company Book value Cash flow contracted Up to 9 months After 5 years Non derivatives financial liabilities Loans and financing 4,885,538 5,592,849 1,704,755 1,312,557 686,756 484,311 380,228 1,024,242 Bonds BRF 1,530,905 2,353,314 88,733 88,733 88,733 88,733 88,733 1,909,649 Trade accounts payable 2,907,177 2,907,177 2,907,177 - Financial lease payable 163,230 239,942 23,154 29,134 29,254 26,555 131,845 - Operational lease - 294,205 45,224 54,747 32,140 28,603 38,884 94,607 Derivatives financial liabilities Designated as hedge accounting Interest rate and exchange rate derivatives 115,917 116,774 (2,626) 41,454 21,346 21,082 21,071 14,447 Currency derivatives (NDF) 1,737 (8,307) (7,149) (1,158) - Currency derivatives (options) 204 204 204 - Not designated as hedge accounting Interest rate and exchange rate derivatives 4,740 (1,786) (1,196) (747) 157 - - - Commodities derivatives 261 261 261 - 67 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2013 – BRF S.A. Explanatory Notes (in thousands of Brazilian Reais) BR GAAP and IFRS Consolidated Book value Cash flow contracted Up to 9 months After 5 years Non derivatives financial liabilities Loans and financing 5,575,358 6,326,703 1,950,430 1,425,225 846,048 490,240 386,093 1,228,667 Bonds BRF 1,530,905 2,353,314 88,733 88,733 88,733 88,733 88,733 1,909,649 Bonds BFF 1,511,713 2,276,851 54,750 109,500 109,500 109,500 109,500 1,784,101 Bonds Sadia 515,564 659,204 34,612 34,612 34,612 34,612 520,756 - Trade accounts payable 3,147,929 3,147,929 3,147,929 - Financial lease payable 163,230 239,942 23,154 29,134 29,254 26,555 131,845 - Operational lease - 294,205 45,224 54,747 32,140 28,603 38,884 94,607 Derivatives financial liabilities Designated as hedge accounting Interest rate and exchange rate derivatives 164,031 178,841 3,564 53,044 32,393 31,808 31,857 26,175 Currency derivatives (NDF) 1,737 (8,307) (7,149) (1,158) - Currency derivatives (options) 204 204 204 - Not designated as hedge accounting Interest rate and exchange rate derivatives 4,740 (1,786) (1,196) (747) 157 - - - Commodities derivatives 261 261 261 - Does not comprise the financial leases contracted with financial institutions which are recorded as loans and financing. Commodity price risk management During the three month period ended March 31, 2013, the Company utilized derivative instruments to mitigate the exposure to live cattle price variation. The contracts are recorded at their fair value through the statement of income. On March 31, 2013, the Company held a short position in the BM&F of 1,739 future contracts (636 contracts as of December 31, 2012) with maturity dates between May and December 2013. In the counter market, the Company held a short position of 50 contracts with maturity dates in 2013. Additionally, through the utilization of options, the Company held a short position of 700 allotments (450 allotments as of December 31, 2012). Table of sensitivity analysis The Company has financing and loans and receivables denominated in foreign currency and in order to mitigate the risks resulting from exchange rate exposure it contracts and derivative financial instruments. The Company understands that the current interest rate fluctuations do not significantly affect its financial results since it opted to change to fixed rate a considerable part of its floating interest rates debts by using derivative transactions (interest rates swaps). The Company designates such derivatives as hedge accounting and, therefore, the effectiveness is monitored through prospective and retrospective tests. 68 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2013 – BRF S.A. Explanatory Notes (in thousands of Brazilian Reais) In the table depicted below, five scenarios are considered for the next twelve-month period, considering the variations of the quote of the parity between the Brazilian Reais and U.S. Dollar, Brazilian Reais and Euro and Brazilian Reais and Pounds Sterling, whereas the most likely scenario is that one adopted by the Company. The total of export sales analyzed corresponds to the total of derivative financial instruments increased by the amortization flow of PPEs designated as hedge accounting. 69 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2013 – BRF S.A. Explanatory Notes (in thousands of Brazilian Reais) Parity - Brazilian Reais x U.S. Dollar Transaction/Instrument Risk Scenario I Scenario II Scenario III Scenario IV Scenario V (probable) (10% appreciation) (25% appreciation) (25% devaluation) (50% devaluation) NDF and Fixed exchange rate (hedge accounting) Devaluation of R$ 84,765 239,022 470,407 (300,878) (686,521) Options - currencies Devaluation of R$ 24 4,052 10,093 (4,173) (9,207) Pre payment export Devaluation of R$ (82,111) (9,023) 100,609 (264,831) (447,552) Bonds Devaluation of R$ 1,125 31,332 76,643 (74,393) (149,910) Swaps Devaluation of R$ 1,500 41,776 102,190 (99,190) (199,880) Exports Appreciation of R$ (74,438) (285,673) (602,525) 447,777 970,829 Net of tax effect Statement of income - Shareholders' equity Parity - Brazilian Reais x Euro Transaction/Instrument Risk Scenario I Scenario II Scenario III Scenario IV Scenario V (probable) (10% appreciation) (25% appreciation) (25% devaluation) (50% devaluation) NDF (hedge accounting) Devaluation of R$ 24,633 63,413 121,582 (72,315) (169,264) Exports Appreciation of R$ (24,633) (63,413) (121,582) 72,315 169,264 Net of tax effect - Statement of income - Shareholders' equity - Parity - Brazilian Reais x Pound Sterling Transaction/Instrument Risk Scenario I Scenario II Scenario III Scenario IV Scenario V (probable) (10% appreciation) (25% appreciation) (25% devaluation) (50% devaluation) NDF (hedge accounting) Devaluation of R$ 12,278 25,516 45,374 (20,819) (53,915) Exports Appreciation of R$ (12,278) (25,516) (45,374) 20,819 53,915 Net of tax effect - Statement of income - Shareholders' equity - 70 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2013 – BRF S.A. Explanatory Notes (in thousands of Brazilian Reais) 5. SEGMENT INFORMATION The operating segments are reported consistently with Management’s reports provided to Board of Directors and to its main executives for assessment of the performance of each reporting segment and allocation of resources. The segment information is prepared ​​considering 4 reportable segments, as follows: domestic market, foreign market, dairy products and food service. The reportable segments identified primarily observe division by sales channel and the criteria was detailed in note 5 of the financial statements for the year ended December 31, 2012. The net sales for each one of the reportable operating segments are presented below: BR GAAP and IFRS Consolidated Net sales 03.31.12 Domestic market Poultry 273,048 Pork and Beef 207,791 Processed products 1,640,132 Other processed 677,914 Other 180,820 2,979,705 Foreign market Poultry 1,538,211 Pork and Beef 412,175 Processed products 363,260 Other processed 45,438 Other - 2,359,084 Dairy products Milk 337,947 Dairy products and others beverages 307,584 645,531 Food service Poultry 84,747 Pork and Beef 53,379 Processed products 176,622 Other processed 38,054 352,802 6,337,122 71 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2013 – BRF S.A. Explanatory Notes (in thousands of Brazilian Reais) The operating results for each reportable operating segments are presented below: BR GAAP and IFRS Consolidated 03.31.12 Operating income Domestic market 284,155 Foreign market (54,117) Dairy products (787) Food service 38,779 268,030 No individual customer or economic group concentrated more than 5% of the total revenue earned in the three month period ended March 31, 2013. Net revenues from exports were originated in the segments of the foreign market, dairy products and food service, as set forth below: BR GAAP and IFRS Consolidated 03.31.12 Export net sales per market Foreign market 2.359.084 Dairy products - 117 Food service 62.024 2.421.225 Export net revenue by region is presented below: BR GAAP and IFRS Consolidated 03.31.12 Export net sales per region Europe 435.590 Far East 565.656 Middle East 735.130 Eurasia (including Russia) 164.613 America / Africa / Other 520.236 2.421.225 The goodwill originated from the expectation of future profitability, as well as the intangible assets with indefinite useful life (trademarks), were allocated to the reportable operating segments, taking into account the nature of the products manufactured in each segment (cash-generating unit). The allocation of intangible assets is presented below: 72 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2013 – BRF S.A. Explanatory Notes (in thousands of Brazilian Reais) BR GAAP and IFRS Consolidated Goodwill Trademarks Total 12.31.12 12.31.12 12.31.12 Domestic market 1,069,958 982,478 2,052,436 Foreign market 1,260,368 323,459 1,583,827 Dairy products 671,398 - - 671,398 Food service 81,539 - - 81,539 3,083,263 1,305,937 4,389,200 Information referring to the total assets by reportable segments is not being disclosed, as it is not included in the set of information made available to the Company’s Management, which make investment decisions and determine the allocation of assets on a consolidated basis. 6. CASH AND CASH EQUIVALENTS BR GAAP BR GAAP and IFRS Average rate Parent company Consolidated (%p.a.) 12.31.12 12.31.12 Cash and bank accounts: U.S. Dollar - 298 81,757 Brazilian Reais - 147,448 147,629 Euro - - - 17,046 Other currencies - 7 - 8,964 147,746 255,396 Highly liquid investments: In Brazilian Reais: Investment funds 7.89% 13,508 13,508 Bank deposit certificates 7.00% 626,292 630,412 639,800 643,920 In U.S. Dollar: Interest bearing account 0.05% 45,572 359,416 Term deposit 0.57% - - 306,734 Overnight 0.13% 59,537 180,292 In Euro: Interest bearing account 0.13% 11,740 122,341 Term deposit 1.20% - - 4,916 Other currencies: Interest bearing account 0.01% 3,524 54,206 Fixed term deposit 5.30% - - 3,472 120,373 1,031,377 907,919 1,930,693 7. MARKETABLE SECURITIES 73 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2013 – BRF S.A. Explanatory Notes (in thousands of Brazilian Reais) Average BR GAAP BR GAAP and IFRS interest rate Parent company Consolidated WATM Currency (% p.a.) 12.31.12 12.31.12 Available for sale Credit linked note 5.94 US$ 4.78% - - 174,181 Brazilian foreign debt securities 1.20 US$ 2.91% - - 89,004 Shares - R$ - 658 658 Exclusive investment funds - US$ - 9,219 658 273,062 Held for trading Bank deposit certificates 2.82 R$ 7.01% 167,867 180,185 Financial treasury bills 1.12 R$ 7.16% 100,508 100,508 268,375 280,693 Held to maturity Credit linked note 0.50 US$ 4.78% - - 90,859 Financial treasury bills 4.50 R$ 7.16% 51,752 51,752 51,752 142,611 320,785 696,366 Current 269,033 621,908 Non-current 51,752 74,458 (1) Weighted average maturity in years. There were no changes in the characteristics of marketable securities disclosed above, compared to the information disclosed in the financial statements for the year ended December 31, 2012 (note 8). The unrealized gain resulted from the change in the fair value of the available for sale marketable securities, recorded in shareholders’ equity, corresponds to the accumulated amount of R$17,305 (R$18,224 as of December 31, 2012), net of income tax of R$294 (R$395 as of December 31, 2012). Additionally, on March 31, 2013, R$76,910 of the total of marketable securities, were pledged as collateral for futures contract operations in U.S. Dollars and live cattle, traded on the Futures and Commodities Exchange (“BM&F”) (R$97,271 as of December 31, 2012). On March 31, 2013, the maturities of the non-current balance of marketable securities in the consolidated balance sheet is as follow: BR GAAP and IFRS Maturities Parent company and Consolidated 2017 52,607 The Company conducted an analysis of sensitivity to foreign exchange rate as presented in note 4.8. 74 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2013 – BRF S.A. Explanatory Notes (in thousands of Brazilian Reais) 8. TRADE ACCOUNTS RECEIVABLE, NET AND CREDIT NOTES BR GAAP BR GAAP and IFRS Parent Company Consolidated 12.31.12 12.31.12 Current Domestic third parties 1,567,225 1,568,370 Domestic related parties 898 - - Foreign third parties 229,025 1,603,902 Foreign related parties 1,225,246 - ( - ) Estimated losses on doubtful accounts (24,723) (41,074) 2,997,671 3,131,198 Credit notes 31,398 77,421 3,029,069 3,208,619 Non-current Domestic third parties 90,476 90,619 Foreign third parties 2,535 2,642 ( - ) Adjustment to present value (189) (189) ( - ) Estimated losses on doubtful accounts (81,694) (81,944) 11,128 11,128 Credit notes 78,033 152,303 89,161 163,431 The trade accounts receivable involving related parties are disclosed in note 28. In the consolidated the trade accounts receivable refers to transactions with the affiliated companies Federal Foods and Rising Star. The rollforward of estimated losses from doubtful accounts is presented below: BR GAAP Parent company Additions Reversals Write-offs Exchange rate variation 106,417 11,552 (4,759) (6,143) (38) 106,417 11,552 (4,759) (6,143) (38) BR GAAP and IFRS Consolidated Additions Reversals Write-offs Exchange rate variation 123,018 21,181 (16,375) (6,143) (1,372) 123,018 21,181 (16,375) (6,143) (1,372) 75 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2013 – BRF S.A. Explanatory Notes (in thousands of Brazilian Reais) The breakdown by maturity of overdue amounts which were not included in estimated losses on doubtful accounts is set forth below: BR GAAP BR GAAP and IFRS Parent company Consolidated 12.31.12 12.31.12 91 to 120 days 5,311 5,461 121 to 180 days 4,078 4,240 181 to 360 days 7,805 8,010 More than 361 days 490 665 17,684 18,376 The receivables excluded from estimated losses on doubtful accounts are secured by letters of credit issued by financial institutions and by credit insurance hired from insurance companies. The breakdown of accounts receivable by maturity is as follows: BR GAAP BR GAAP and IFRS Parent company Consolidated 12.31.12 12.31.12 Current 2,978,506 3,040,239 Overdue: 01 to 60 days 17,920 83,688 61 to 90 days 7,791 9,638 91 to 120 days 8,763 9,646 121 to 180 days 10,377 12,547 181 to 360 days 9,962 15,665 More than 361 days 82,086 94,110 ( - ) Adjustment to present value (189) (189) ( - ) Estimated losses on doubtful accounts (106,417) (123,018) 3,008,799 3,142,326 76 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2013 – BRF S.A. Explanatory Notes (in thousands of Brazilian Reais) 9. INVENTORIES BR GAAP BR GAAP and IFRS Parent company Consolidated 12.31.12 12.31.12 Finished goods 1.443.923 1.799.515 Goods for resale 24.505 24.577 Work in process 147.012 147.012 Raw materials 410.469 427.931 Packaging materials 81.301 84.195 Secondary materials 202.933 204.489 Spare parts 110.764 110.764 Goods in transit 2 1.420 152.091 Imports in transit 57.864 57.864 Advances to suppliers 10.138 10.138 2.490.329 3.018.576 The write-offs of products sold from inventories to cost of sales during the three month period ended on March 31, 2013, totaled R$5,259,326 in the parent company and R$5,512,051 in the consolidated (R$2,732,226 in the parent company and R$4,993,642 in the consolidated as of December 31, 2012). Such amounts include the additions and reversals of inventory provisions which are presented in the table below: BR GAAP Parent company Additions Reversals Write-offs Provision for losses to the disposable value (9,087) (2,103) 2,198 - Provision for deterioration (19,978) (4,159) - 5,000 Provision for obsolescence (1,635) (409) - - (30,700) (6,671) 2,198 5,000 BR GAAP and IFRS Consolidated Additions Reversals Write-offs Exchange rate variation Provision for losses to the disposable value (14,920) (4,015) 4,451 - (284) Provision for deterioration (21,740) (5,219) - 5,630 (26) Provision for obsolescence (1,635) (409) - - - (38,295) (9,643) 4,451 5,630 (310) Additionally, during the three month period ended March 31, 2013, there were write-offs of inventories in the amount of R$10,150 in the parent company and R$10,634 in the consolidated (R$8,623 in the parent company and R$13,729 in the consolidated as of March 31, 2012), referring to deteriorated items, which have been charged directly to the statement of income. 77 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2013 – BRF S.A. Explanatory Notes (in thousands of Brazilian Reais) Management expects inventories to be recovered in a period shorter than 12 months. On March 31, 2013, R$44,764 of the total balance of inventories of the parent company and consolidated was pledged as collateral for rural credit operations (R$50,000 as of December 31, 2012). BIOLOGICAL ASSETS The group of biological assets of the Company comprises living animals which are segregated in the following categories: poultry, pork and cattle. In addition, these categories are separated into consumable and for production. In Management’s opinion, the fair value of the biological assets is substantially represented by the cost of formation, mainly due to the short life cycle of the animals and to the fact that a significant portion of the profitability of the Company’s products derives from the manufacturing process and not from obtaining in natura meat (raw materials at slaughtering point). This opinion is supported by a fair value appraisal report prepared by an independent expert in 2012, which presented an insignificant difference between the two methodologies. Therefore, biological assets are recorded at formation cost. During the three month period ended March 31, 2013, Management did not identify any event that could impact the business model or the assumptions utilized in the analysis performed in 2012. The quantities and accounting balances per category of biological assets are presented below: BR GAAP Parent company 12.31.12 Quantity Value Quantity Value Consumable biological assets Immature poultry 203,420 583,677 Immature pork 3,461 627,790 Immature cattle 139 146,648 Total current 207,020 1,358,115 Production biological assets Immature poultry 7,759 110,422 Mature poultry 11,022 139,428 Immature pork 162 32,441 Mature pork 374 145,899 Total non-current 19,317 428,190 226,337 1,786,305 78 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2013 – BRF S.A. Explanatory Notes (in thousands of Brazilian Reais) BR GAAP and IFRS Consolidated 12.31.12 Quantity Value Quantity Value Consumable biological assets Immature poultry 208,695 596,561 Immature pork 3,461 627,790 Immature cattle 139 146,648 Total current 212,295 1,370,999 Production biological assets Immature poultry 7,759 110,422 Mature poultry 11,022 139,428 Immature pork 162 32,441 Mature pork 374 145,899 Total non-current 19,317 428,190 231,612 1,799,189 The rollforward of biological assets for the period is presented below: BR GAAP Parent company Current Non-current Poultry Pork Cattle Total Poultry Pork Total Balance as of 12.31.12 583,677 627,790 146,648 1,358,115 249,850 178,340 428,190 Increase due to acquisition 36,539 255,028 53,166 344,733 6,033 24,660 30,693 Increase due to reproduction, consumption of animal feed, medication and remuneration of partnership 1,199,155 339,324 2,998 1,541,477 87,765 2,929 90,694 Depreciation - (78,466) (7,912) (86,378) Transfer between current and non-current 9,933 13,293 - 23,226 (9,933) (13,293) (23,226) Reduction due to slaughtering (1,274,077) (609,259) (77,676) (1,961,012) - - - Balance as of 03.31.13 BR GAAP and IFRS Consolidated Current Non-current Poultry Pork Cattle Total Poultry Pork Total Balance as of 12.31.12 596,561 627,790 146,648 1,370,999 249,850 178,340 428,190 Increase due to acquisition 36,539 255,028 53,166 344,733 6,033 24,660 30,693 Increase due to reproduction, consumption of animal feed, medication and remuneration of partnership 1,199,155 339,324 2,998 1,541,477 87,765 2,929 90,694 Depreciation - (78,466) (7,912) (86,378) Transfer between current and non-current 9,933 13,293 - 23,226 (9,933) (13,293) (23,226) Reduction due to slaughtering (1,274,647) (609,259) (77,676) (1,961,582) - - - Balance as of 03.31.13 The costs of breeding animals are depreciated using the straight-line method for a period from 15 to 30 months. 79 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2013 – BRF S.A. Explanatory Notes (in thousands of Brazilian Reais) RECOVERABLE TAXES BR GAAP BR GAAP and IFRS Parent company Consolidated 12.31.12 12.31.12 State ICMS ("VAT") 944,808 966,892 PIS and COFINS ("Federal Taxes related to Social Fund Programs") 890,441 890,642 Withholding income and social contribution tax 241,175 277,776 IPI ("Excise Tax") 58,689 58,689 Other 62,508 84,914 ( - ) Allowance for losses (170,929) (172,347) 2,026,692 2,106,566 Current 892,104 964,769 Non-current 1,134,588 1,141,797 The decrease in the balance during the quarter is mainly due to the realization of credits of PIS and COFINS through compensation against other federal taxes. The rollforward of the allowance for losses is presented below: BR GAAP Parent company Additions State ICMS ("VAT") (145,891) (33,217) PIS and COFINS ("Federal Taxes related to Social Fund Programs") (10,298) - IPI ("Excise Tax") (14,740) - BR GAAP and IFRS Consolidated Additions State ICMS ("VAT") (145,892) (33,217) PIS and COFINS ("Federal Taxes related to Social Fund Programs") (10,298) - IPI ("Excise Tax") (14,740) - Other (1,417) (47) The increase in the allowance for losses for VAT credits is arising from evaluations made by the Company which indicate a possible negative goodwill or losses at the time of its realization. 80 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2013 – BRF S.A. Explanatory Notes (in thousands of Brazilian Reais) INCOME TAX AND SOCIAL CONTRIBUTION Deferred income tax and social contribution composition BR GAAP BR GAAP and IFRS Parent company Consolidated 12.31.12 12.31.12 Assets Tax loss carryforwards (corporate income tax) 641,749 670,447 Valuation allowance for tax losses - - (274) Negative calculation basis (social contribution tax) 251,581 252,354 Allowance for negative calculation basis losses - - (104) Estimated annual effective tax rate - CPC 21 - - Assets temporary differences Provisions for tax, civil and labor risk 109,899 115,473 Suspended collection taxes 51,340 51,340 Provision for estimated losses with doubtful accounts 10,237 10,665 Provision for property, plant and equipment losses 3,145 3,313 Provision for tax credits realization 55,539 60,935 Provision for other obligations 28,391 29,676 Employees' profit sharing 25,033 25,033 Provision for inventories 10,438 10,900 Employees' benefits plan 103,308 103,308 Amortization on fair value of business combination 5,372 5,372 Business combination - Sadia 817,858 817,858 Unrealized losses on derivatives 45,015 45,015 Unrealized losses on inventories - - 2,604 Adjustments relating to the transition tax regime 143,575 143,574 Provision for losses 14,672 14,671 Other temporary differences 51,589 53,370 2,368,741 2,415,530 Liabilities temporary differences Business combination - Sadia and Quickfood (865,998) (990,028) Depreciation on rural activities - Adjustments relating to the transition tax regime (675,127) (677,137) Other temporary differences (1,618) (23,423) (1,542,743) (1,690,588) Total deferred tax legally enforceable 825,998 724,942 Business combination - Dánica and Avex - - (27,792) Total deferred tax 825,998 697,150 Certain subsidiaries of the Company have tax losses carryforwards and negative basis of social contribution of R$19,681 and R$19,562, respectively, (R$19,633 and R$19,514 as of December 31, 2012), for which the Company have not recorded a deferred tax assets. If there was an expectation that such tax credits would be realizable, the amount to be recognized in the balance sheet would be R$6,681 (R$6,664 as of December 31, 2012). 81 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2013 – BRF S.A. Explanatory Notes (in thousands of Brazilian Reais) Estimated time of realization Deferred tax assets arising from temporary differences will be realized as they are settled our realized. The period of the settlement or realization of such differences is inaccurate and is tied to several factors that are not under Management’s control. Management estimates that the deferred tax assets originated from tax losses carry forwards and negative basis of social contribution are expected to be realized as set forth below: BR GAAP BR GAAP and IFRS Parent company Consolidated 2013 2014 2015 2016 2017 2018-2020 2021-2022 When assessing the likelihood of the realization of deferred tax assets, Management considers whether it is more likely than not that some or all of the deferred tax assets will not be realized. The ultimate realization of deferred tax assets depends on the generation of future taxable income during the periods in which those temporary differences are deductible. Management considers the scheduled reversal of deferred tax liabilities, projected taxable income and tax-planning strategies when performing this assessment. Based on the level of historical taxable income and projections for future taxable income, Management believes that it is more likely than not that the Company will realize the benefits of these deductible differences. The amount of the deferred tax asset is considered realizable, however, could be impacted in the short term if estimates of future taxable income during the carryforward period are reduced. The rollforward of the deferred tax assets is set forth below: BR GAAP Parent company 12.31.12 Rollforward Tax loss carryforwards (corporate income tax) 641,749 (21,094) Negative calculation basis (social contribution tax) 251,581 (7,089) Temporary differences (67,332) (117,284) Effective tax rate - 85,939 Deferred income tax on other comprehensive income (91,004) 46,955 734,994 (12,573) 82 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2013 – BRF S.A. Explanatory Notes (in thousands of Brazilian Reais) BR GAAP and IFRS Consolidated 12.31.12 Rollforward Reclassification Exchange rate variation Tax loss carryforwards (corporate income tax) 670,173 (19,015) - - Negative calculation basis (social contribution tax) 252,250 (7,090) - - Temporary differences (25,721) (180,506) - - Effective tax rate - 85,939 - - Deferred income tax on other comprehensive income (91,004) 46,955 - - Business combination - Sadia and Quickfood (172,170) 62,622 3,201 - Business combination - Avex and Dánica (27,382) 791 - 1,484 Other adjustments - 998 - (998) - 606,146 (9,306) 3,201 486 Refers to the reclassification of the allocation of R$3,201 from intangible assets to deferred income tax due to the business combination of subsidiary Quickfood. Income and social contribution taxes reconciliation BR GAAP BR GAAP and IFRS Parent company Consolidated 03.31.12 03.31.12 Income before taxes 142,519 193,083 Nominal tax rate 34.00% 34.00% 34.00% 34.00% Tax expense at nominal rate (48,456) (65,648) Adjustments of taxes and contributions on: Equity interest in income of affiliates 7,782 1,922 Exchange rate variation on foreign investments (3,024) (15,148) Difference of tax rates on earnings from foreign subsidiaries 6 - (47,162) Results from foreign subsidiaries - (387) Profit sharing (1,274) (671) Donations (105) (547) Penalties 59 (6,567) 59 (4,149) Investment grant 3,517 3,517 Estimated annual effective tax rate CPC 21 59,893 89,491 Other adjustments (1,086) (1,446) 10,680 (40,228) Current income tax - (38,205) Deferred income tax 10,680 (2,023) The taxable income, current and deferred income tax from foreign subsidiaries is set forth below: BR GAAP and IFRS Consolidated 03.31.12 Taxable income from foreign subsidiaries (153,829) Current income taxes expense from foreign subsidiaries 3,264 Deferred income taxes benefit from foreign subsidiaries (68) The Company determined that the total profit accounted for by holdings of their foreign wholly-owned subsidiary will not be redistributed. Such resources will be used for investments in the subsidiaries, and thus no deferred income taxes were recognized. The total of undistributed earnings corresponds to R$1,273,409 as of March 31, 2013 (R$2,223,356 as of December 31, 2012). 83 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2013 – BRF S.A. Explanatory Notes (in thousands of Brazilian Reais) JUDICIAL DEPOSITS The rollforward of the judicial deposits is set forth below: BR GAAP Parent company Additions Reversals Write-offs Price index update Tax 240,450 8,804 (407) (350) 2,567 251,064 Labor 93,409 16,847 (816) (3,790) 746 106,396 Civil, commercial and other 30,016 1,616 (472) (9) - 31,151 BR GAAP and IFRS Consolidated Additions Reversals Write-offs Price index update Exchange rate variation Tax 240,582 8,804 (407) (350) 2,573 - Labor 93,503 16,847 (818) (3,790) 746 - Civil, commercial and other 31,216 1,616 (994) (9) - (22) The additions are mainly represented by judicial deposits related to the discussion of the incidence of VAT in a different rate of certain products sold as the state of origin in the amount of R$8,166. RESTRICTED CASH Average interest rate (% p.a.) BR GAAP BR GAAP and IFRS Parent company Consolidated WATM Currency 12.31.12 12.31.12 Guarantee deposit 1.78 US$ 0.22 - - 9,137 National treasury certificates 7.02 R$ 19.78 83,877 83,877 83,877 93,014 Weighted average maturity term (in years). The guarantee deposit above relates to financial debt of the subsidiary Quickfood with Rabobank. The national treasure certificates classified as held to maturity are pledged as collateral for the loan obtained through the Special Program Asset Restructuring (“PESA”), see note 18 of these quarterly financial information. 84 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2013 – BRF S.A. Explanatory Notes (in thousands of Brazilian Reais) INVESTMENTS Investments breakdown BR GAAP BR GAAP and IFRS Parent company Consolidated 12.31.12 12.31.12 Investment in associates 2,713,155 34,711 Goodwill Quickfood 457,568 - - Advance for future capital increase 100 - - Other investments 880 1,947 3,171,703 36,658 85 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2013 – BRF S.A. Explanatory Notes (in thousands of Brazilian Reais) Summarized financial information of subsidiaries and affiliates Sadia S.A. VIP S.A.
